Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 1 of 63




EXHIBIT A
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 2 of 63



                                                                                        OMB No. 1121-0329
                                                                                 Approval Expires 11/30/2020

U.S. Department of Justice
Office of Justice Programs
Office of Juvenile Justice and Delinquency Prevention



The U.S. Department of Justice (DOJ), Office of Justice Programs (OJP), Office of Juvenile
Justice and Delinquency Prevention (OJJDP) is seeking applications for funding under the fiscal
year (FY) 2018 Gang Suppression: A Law Enforcement and Prosecutorial Approach To Address
Gang Recruitment of Unaccompanied Alien Children. This program furthers the Department’s
mission by strengthening community capacity to stem violence and reduce youth offending and
victimization, improving the response to children’s exposure to violence, and enhancing public
safety.




          OJJDP FY 2018 Gang Suppression:
    A Law Enforcement and Prosecutorial Approach
           To Address Gang Recruitment of
            Unaccompanied Alien Children
                           Applications Due: October 04, 2018

                                                Eligibility

Eligible applicants are limited to law enforcement agencies in states (including territories), local
governments, and federally recognized tribal governments as determined by the Secretary of
the Interior.

OJJDP welcomes applications under which two or more entities would carry out the federal
award; however, only one entity may be the applicant. Any others must be proposed as
subrecipients (subgrantees).1 The applicant must be the entity that would have primary
responsibility for carrying out the award, including administering the funding and managing the
entire project. Under this solicitation, only one application by any particular applicant entity will
be considered. An entity may, however, be proposed as a subrecipient (subgrantee) in more
than one application.

OJJDP may elect to fund applications submitted under this FY 2018 solicitation in future fiscal
years, dependent on, among other considerations, the merit of the applications and the
availability of appropriations.



1For additional information on subawards, see "Budget and Associated Documentation" under Section D. Application
and Submission Information.
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 3 of 63



In addition, as discussed further below, to the extent the applicant is a state or local government
entity, in order validly to accept an FY 2018 award under this solicitation, the chief legal officer
of that entity must properly execute, and the applicant must submit, the specific certifications
regarding compliance with certain federal laws, attached to this solicitation as Appendices D
and E. The text of these statutory provisions appear in Appendix B. (Note: This requirement
does not apply to Indian tribal governments.)

                                           Deadline
Applicants must register with Grants.gov at https://www.grants.gov/web/grants/register.html
prior to submitting an application. All applications are due by 11:59 p.m. eastern time (ET) on
October 04, 2018.

To be considered timely, an application must be submitted by the application deadline using
Grants.gov, and the applicant must have received a validation message from Grants.gov that
indicates successful and timely submission. OJP urges applicants to submit applications at least
72 hours prior to the application due date to allow time for the applicant to receive validation
messages or rejection notifications from Grants.gov, and to correct in a timely fashion any
problems that may have caused a rejection notification.

OJP encourages all applicants to read this Important Notice: Applying for Grants in Grants.gov.

This deadline does not apply to the receipt of certifications regarding compliance with certain
federal laws. (See Appendices D and E.) As explained below, an applicant that is either a state
or local government entity may not validly accept an award, however, unless those certifications
are submitted to OJP on or before the day the applicant submits the signed award acceptance
documents.

For additional information, see How to Apply in Section.

                                   Contact Information
For technical assistance with submitting an application, contact the Grants.gov Customer
Support Hotline at 800–518–4726 or 606–545–5035, at
https://www.grants.gov/web/grants/support.html, or at support@grants.gov. The Grants.gov
Support Hotline operates 24 hours a day, 7 days a week, except on federal holidays.

An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must email the National Criminal
Justice Reference Service Response Center (Response Center) at grants@ncjrs.gov within 24
hours after the application deadline to request approval to submit its application after the
deadline. Additional information on reporting technical issues appears under “Experiencing
Unforeseen Grants.gov Technical Issues” in the How To Apply section.

For assistance with any other requirements of this solicitation, contact the Response Center by
telephone at 800–851–3420 or TTY: 301–240–6310 (hearing impaired only) or by email at
grants@ncjrs.gov. Response Center hours of operation are 10 a.m. to 6 p.m. ET, Monday
through Friday, and 10 a.m. to 8 p.m. ET on the solicitation close date. General information on
applying for OJJDP awards can be found at https://www.ojjdp.gov/funding/funding.html.
                                                                                                    2
                                                                                 OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 4 of 63



Answers to frequently asked questions that may assist applicants are posted at
https://www.ojjdp.gov/grants/solicitations/FY2018/FAQ/GangUAC.pdf.


             Grants.gov number assigned to this solicitation: OJJDP-2018-13845


                                 Release date: June 28, 2018

                               Update date: September 7, 2018




                                                                                               3
                                                                            OJJDP-2018-13845
              Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 5 of 63




Contents
A. Program Description .......................................................................................................................... 5
   Overview ............................................................................................................................................ 5
   Project-Specific Information ............................................................................................................... 7
   Goals, Objectives, and Deliverables.................................................................................................. 7
   Evidence-Based Programs or Practices .......................................................................................... 10
   Information Regarding Potential Evaluation of Programs and Activities ......................................... 12
B. Federal Award Information .............................................................................................................. 12
   Type of Award .................................................................................................................................. 12
   Financial Management and System of Internal Controls ................................................................ 12
   Budget Information........................................................................................................................... 13
   Cost Sharing or Match Requirement ............................................................................................... 13
   Preagreement Costs (also known as Preaward Costs). ................................................................. 13
   Limitation on Use of Award Funds for Employee Compensation; Waiver ...................................... 14
   Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs ........................... 14
   Costs Associated With Language Assistance (if applicable) .......................................................... 15
C. Eligibility Information ....................................................................................................................... 15
D. Application and Submission Information ......................................................................................... 15
   What an Application Should Include ................................................................................................ 15
   How To Apply................................................................................................................................... 31
E. Application Review Information ....................................................................................................... 34
   Review Criteria................................................................................................................................. 34
   Review Process ............................................................................................................................... 35
F. Federal Award Administration Information ...................................................................................... 36
   Federal Award Notices .................................................................................................................... 36
   Administrative, National Policy, and Other Legal Requirements .................................................... 37
   General Information About Post-Federal Award Reporting Requirements ..................................... 39
G. Federal Awarding Agency Contact(s) ............................................................................................. 40
   Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a)............................ 40
   Provide Feedback to OJP ................................................................................................................ 40
   Appendix A: Performance Measures Table ..................................................................................... 42
   Appendix B: Applicable Federal Law ............................................................................................... 52
   Appendix C: Federal Communication Information........................................................................... 58
   Appendix D: Certification Relating to 8 U.S.C. ............................................................................... 59
   Appendix E: Certification of Compliance ......................................................................................... 60
   Appendix F: Application Checklist ................................................................................................... 61

                                                                                                                                                        4
                                                                                                                            OJJDP-2018-13845
           Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 6 of 63




       2018 OJJDP FY 2018 Gang Suppression:
    A Law Enforcement and Prosecutorial Approach
           To Address Gang Recruitment of
            Unaccompanied Alien Children

                          CFDA #16.544 and #16.123

A. Program Description
Overview

Unaccompanied alien children (UAC) are defined in statute (P.L. 107–296 and P.L. 110–457) as
children who lack lawful immigration status in the United States, are younger than age 18, and
are without a parent or legal guardian in the United States who is available to provide care and
physical custody.2 Based on apprehension counts from the United States Border Patrol (USBP),
recent trends suggest that the majority of UAC are younger than age 13.3 UAC often enter and
are apprehended at the southwestern border. During the first two months of FY 2017 (October
and November 2016), USBP apprehended 14,128 UAC. As a basis for comparison,
apprehensions in the first two months of FY 2015 and FY 2016 numbered 5,143 and 10,588,
respectively.4 A 2017 letter from Barbara Pisaro Clark, the Acting Assistant Secretary for
Legislation, Department of Health and Human Services, informed the Senate Committee on
Homeland Security and Governmental Affairs that although there are no official statistics on
UAC and gang involvement, UAC present fertile recruiting opportunities for violent gangs in their
facilities based on a case file review.5 6

Law enforcement agencies and researchers have yet to establish a universal definition for
gang(s) or gang member(s). To date, all states (including the District of Columbia) have some
form of legislation that defines “gang” and “a gang member” or specifies “gang-related activity.”7

2 Kandel, W. 2017. Unaccompanied Alien Children: An Overview. Congressional Research Service. Washington, DC,
https://fas.org/sgp/crs/homesec/R43599.pdf.
3 White House, DHS and HHS, “Press Call Regarding the Establishment of the Inter-Agency Unified Coordination

Group on Unaccompanied Alien Children,” press release, June 3, 2014.
4 Kandel, W. 2017. Unaccompanied Alien Children: An Overview. Congressional Research Service. Washington, DC,

https://fas.org/sgp/crs/homesec/R43599.pdf
5
  Unaccompanied Alien Children and Family Units Are Flooding the Border Because of Catch and Release
Loopholes, https://www.dhs.gov/news/2018/02/15/unaccompanied-alien-children-and-family-units-are-flooding-
border-because-catch-and
6
  See Letter from Barbara Pisaro Clark, Acting Assistant Secretary for Legislation, Department of Health and Human
Services, to the Honorable Ron Johnson, Chairman, Senate Committee on Homeland Security and Governmental
Affairs, June 21, 2017, https://www.hsgac.senate.gov/download/orr-response-to-sen-johnson.
7 National Gang Center. 2016. Highlights of Gang-Related Legislation. Tallahassee, FL: Institution for

Intergovernmental Research, National Gang Center, https://www.nationalgangcenter.gov/Legislation/Highlights.

                                                                                                                5
                                                                                            OJJDP-2018-13845
           Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 7 of 63



Gangs continue to present unique challenges to individuals, the community, law enforcement,
and service providers. For example, transnational criminal organizations (TCOs) or
transnational gangs are often considered separate and distinct from traditional street gangs.
Some of the distinctions between transnational gangs and other domestic street gangs include
the fact that transnational gangs (1) tend to be criminally active and operational in more than
one country; (2) are very mobile, highly adaptable to new geographic areas, and maintain
connections in their native countries; and (3) may be characterized as gangs in which members
in one country typically commit crimes that could have been substantially planned, directed, and
controlled by the gang’s leaders in another country.8 9

Some of the more notable TCOs include Mara Salvatrucha (MS-13) and 18th St (M-18 or Calle
18). These TCOs have been known to forcefully recruit members from poor neighborhoods and
secure confinements or prisons.10 For example, in June 2017, it was reported that 39 of 138
UAC (28 percent) held in the custody of the Office of Refugee Resettlement secure facilities
were involved with gangs.11 For many of these youth, gangs offer an alternative path to obtain
status, identity, protection, companionship, and respect than the traditional or legitimate life
pathway affords.12

Research suggests that UAC may be more susceptible to gang membership because they are
often alienated from legitimate social controls such as families, education systems, and
prosocial community contexts when arriving in the United States.13 Research also suggests that
risk factors for gang membership span all five of the risk-factor domains of (1) family, (2) peer
group, (3) school, (4) individual characteristics, and (5) community conditions.14 There is a
cumulative effect that increases the likelihood of gang membership as the youth experiences
and is exposed to additional risk factors. Protective factors such as parental involvement and
monitoring, family and peer support, and coping skills show promise in mitigating such risk
factors. However, gang-involved youth in high-risk conditions will require additional resources
and tools to overcome multiple risk factors.15

Focused deterrence and suppression strategies have proven effective to fight gang crime. Such
approaches highlight the punishments or legal recourse that will result from the commission of a
crime and discourage the person or group from committing crimes in the future.16 17 While many
effective models use the full spectrum of gang control strategies (e.g., OJJDP Comprehensive

8 Franco, C. 2010. The MS-13 and 18th Street Gangs: Emerging Transnational Gang Threats? CRS Report
RL34233. Washington, DC: Congressional Research Service, Library of Congress.
9 Seelke, C.R. 2016. Gangs in Central America. CRS Report for Congress 7-5700. Washington, DC: Congressional

Research Service, Library of Congress.
10 Seelke, C.R. 2016.
11 See Letter from Barbara Pisaro Clark, Acting Assistant Secretary for Legislation, Department of Health and Human

Services, to the Honorable Ron Johnson, Chairman, Senate Committee on Homeland Security and Governmental
Affairs, June 21, 2017, https://www.hsgac.senate.gov/download/orr-response-to-sen-johnson.
12 Wood. 2014. Understanding gang membership: The significance of group processes. Group Processes &

Intergroup Relations 17(6):710–729.
13 Marshall, B., Webb, B. and Tilley, N. 2005. Rationalisation of Current Research on Guns, Gangs and Other

Weapons: Phase 1. London: Jill Dando Institute of Crime Science, University College London.
14 Howell, J. 2005. Moving Risk Factors into Developmental Theories of Gang Membership.
15 Stouthamer-Loeber, M., Loeber, R., Stallings, R., and Lacourse, E. 2008. Desistance from and persistence in

offending. Violence and serious theft: Development and prediction from childhood to adulthood, 269–306.
16 Braga and Weisburd. 2012. The effects of focused deterrence strategies on crime: A systematic review and meta-

analysis of the empirical evidence. Journal of Research in Crime and Delinquency 49(3):323–358.
17 Gravel, J., Bouchard, M., Descormiers, K., Wong, J.S., and Morselli, C. 2013. Keeping promises: A systematic

review and a new classification of gang control strategies. Journal of Criminal Justice 4(1):228–242.
                                                                                                                  6
                                                                                             OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 8 of 63



Gang Model) such as prevention, intervention, community mobilization, social intervention, and
other holistic approaches, a variety of successful programs have reduced gang crime solely by
enhancing their suppression efforts.

OJJDP FY 2018 Gang Suppression: A Law Enforcement and Prosecutorial Approach To
Address Gang Recruitment of Unaccompanied Alien Children is part of the Project Safe
Neighborhoods (PSN) suite of programs, which is focused on reducing violent crime. The PSN
Suite comprises PSN, Strategies for Policing Innovation, Innovative Prosecution Solutions,
Crime Gun Intelligence Centers, National Public Safety Partnerships, Technology Innovation for
Public Safety, Encouraging Innovation: Field Initiated Programs, Innovations in Community-
Based Crime Reduction, and Community Based Violence Prevention Demonstration Program.
These initiatives will coordinate proactively with the PSN team in the district of the respective
U.S. Attorney’s Office (USAO) to enhance collaboration and strengthen commitment to reducing
violent crime. Applicants must demonstrate this coordination with their USAO district PSN team
in their submission.

Statutory Authority: This program is authorized pursuant to 34 U.S.C. 11171-11172 and the
Department of Justice Appropriations Act, 2018, Pub. L. No. 115–141, 132 Stat. 348, 423.

Project-Specific Information

OJJDP’s gang and youth violence prevention strategy is founded on the recognition that
preventing and reducing gang crime and violence require a shared framework of strategic and
coordinated delivery of programs, services, and practices across multiple sectors that balance
community development, prevention, intervention, and targeted suppression and enforcement.

The Gang Suppression: A Law Enforcement and Prosecutorial Approach To Address Gang
Recruitment of Unaccompanied Alien Children program is designed to reduce violent crime,
gangs (specifically transnational gangs), and victimization and promote public safety in
communities through implementation support for eligible communities that demonstrates their
readiness to put a comprehensive strategic plan into action, based on a multilateral data-driven
strategy.

Goals, Objectives, and Deliverables

The overall, long-term goals of the Gang Suppression: A Law Enforcement and Prosecutorial
Approach To Address Gang Recruitment of Unaccompanied Alien Children program are to:

      Develop and implement a customized gang suppression strategy.
      Reduce and sustain reductions in community youth violence, particularly gang violence
       associated with UAC and TCOs.
      Share gang intelligence data with other law enforcement agencies.
      Prevent violence and promote healing from victimization and exposure to violence in the
       home, school, and community.
      Increase the safety, well-being, and healthy development of children, youth, and
       families.

OJJDP is seeking proposals from applicant jurisdictions that have high levels of youth-
perpetrated gun crime and gang violence and that can demonstrate a willingness and readiness

                                                                                                   7
                                                                              OJJDP-2018-13845
           Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 9 of 63



to develop fully comprehensive community- and data-driven responses. Funding will support
selected jurisdictions to undertake strategic planning and capacity-building work through
multidisciplinary and community partnerships.

Because no one policy or program can completely or effectively respond to youth violence and
victimization, OJJDP encourages communities to view the research-based principles set forth in
Shared Framework for Reducing Youth Violence and Promoting Well Being18 as a guide to stop
violence and victimization. By addressing the individual, peer, family, community, and societal
level factors; adopting trauma-informed and healing-based strategies; and building social capital
and community efficacy in affected neighborhoods, localities can transform areas beset by
violence into safe and thriving communities. OJJDP also continues to develop and enhance
guidance around these types of strategies specifically, for example, through its prospective FY
2018 Initiative To Develop a Research-Based Youth Violence Prevention Practice Strategy.
OJJDP expects to work with successful applicants across these related initiatives.

Applicants must propose and undertake their work through a collaboration of key stakeholders.
The collaborative group must be led by law enforcement and include representation from
prosecutors; the USAO and its PSN team; and city, county, and/or tribal leadership. It may
include other key partners such as public health, education, courts, job and workforce
development, housing, and community development agencies; faith-based organizations; or
other community-based representation.

Applicants must demonstrate their knowledge of the federal process in which UAC are admitted
into their jurisdiction via suitable placement or other sanctioned facilities. Applicants must be
able to identify their key point of contact in the Office of Refugee Resettlement (ORR) to be able
to obtain information regarding UAC who have self-disclosed or have been identified as having
gang affiliation(s) or classified as a gang member. Applicants will include in their implementation
plan the process their jurisdiction will take to maintain and safeguard such gang intelligence or
information, as well as the transmission of new gang intelligence collected by the jurisdiction.
The applicant will create protocols to establish the best method to securely transmit this
information to ORR’s Post Release Service.

Applicants must be able to demonstrate their knowledge of the jurisdiction-specific local gang
problem. Such analysis would include, at a minimum, the ability to identify the number of gangs
in the jurisdiction; the names and boundaries (if applicable) of the gangs in the jurisdiction; gang
type and structures; known history of the gang (such as the longevity of the gang in the
jurisdiction, mergers, and rivals); type of crimes the gang typically commits (if applicable); the
jurisdiction’s process for defining, identifying, and/or classifying the gang or its individual
members (city code or state statute); and identifying all government entities that focus solely on
gangs in the jurisdiction (i.e., gang task force, gang unit, etc.).

Applicants may consider using a gang or validated risk assessment tool, instrument, or
questionnaire designed to aid in the identification of youth who are in a gang or are at risk of
joining a gang.




18If you are unable to view the Shared Framework in Prezi, download this PDF document in narrative format for the
content: https://www.ojjdp.gov/funding/Shared-Framework-for-Youth-Violence-Prevention.pdf.
                                                                                                                    8
                                                                                             OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 10 of 63



Specific objectives and associated activities are:

   1. Develop and implement a customized gang suppression strategy. Implement a
      customized gang suppression strategy equipped to address the unique challenges
      presented to local law enforcement and prosecutors.

   2. Stop gang violence and increase public safety. Reduce and sustain reductions in
      community youth violence, particularly gang violence associated with UAC and UAC
      victimization. Prevent and intervene to deter youth ages 12 to 24 from gun and gang
      violence using evidence- and practice-based approaches, notably the OJJDP
      Comprehensive Gang Model; Group Violence Intervention, formerly known as the
      Boston Ceasefire model; and Cure Violence. (For more information on these
      approaches, refer to CrimeSolutions.gov and Gang Prevention: An Overview of
      Research and Programs.)

   3. Share gang intelligence data with applicable agencies. Create information exchange
      protocols between local jurisdictions and other agencies, specifically ORR, to share
      information regarding UAC and their gang affiliations.

   4. Increase collaboration between law enforcement, prosecutors, and the USAO to
      enhance gang suppression strategies to include the ever-changing nature of gangs,
      gang structure, and behaviors. Consult program examples such as those found in the
      PSN efforts.

   5. Reduce the impact of violence on youth, victims, and the community through law
      enforcement’s development of intervention plans, positive social contacts with target
      gang members, community mobilization efforts, and gang prevention activities focused
      on the target area(s).

Successful applicants are expected to demonstrate a high-need, high-capacity readiness to
implement a detailed strategic plan and action plan to deliver reductions in youth violence
through a coordinated and comprehensive approach involving prevention, intervention, trauma
response, and enforcement in high-need areas. The successful applicants will demonstrate their
ability to explicitly describe the jurisdiction’s current gang landscape. This supports targeted
implementation efforts for high-crime and high-capacity localities to enact proposed law
enforcement-focused cross-sector, community-based approaches to youth violence in the
community, particularly gang violence, through a range of new and coordinated targeted
suppression and enforcement strategies, policies, and activities.

Accordingly, applicants are to submit, in their application, a detailed and comprehensive plan for
implementation for OJJDP review and approval. This plan is to address two key components:
(1) a collaborative strategic governance body and (2) a detailed 3-year implementation plan and
budget.

More specifically, applicants will be required to produce the following deliverables for
submission, feedback, and approval from OJJDP:

   (1) A revised, final detailed 3-year implementation plan and budget, by the end of month 2,
       that incorporates any technical guidance and feedback provided by OJJDP during month
       1. (Mid-course amendments and updates to the approved implementation plan may be
                                                                                               9
                                                                                OJJDP-2018-13845
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 11 of 63



         submitted to the program office for approval to accommodate any changes needed
         during the project period.)

     (2) Establishment of a fully functioning collaborative strategic governance body, to include
         law enforcement and prosecutorial leaders and appropriate community-based
         organizational representation, charged to oversee the proposed initiative and assure its
         sustainability through long-range strategic planning.

     (3) Implementation of a set of coordinated and targeted law enforcement strategies that
         result in a measurable reduction in gang activity.

     (4) Establishment of a plan to securely transmit and receive information from ORR related to
         UAC and their gang affiliation(s).

All awardees will be required to submit semi-annual progress reports and performance
measures data.

The Goals, Objectives and Deliverables are directly related to the performance measures that
demonstrate the results of the work completed, as discussed in Section D. Application and
Submission Information, under Program Narrative.

Priority Considerations

OJJDP will give priority consideration to applicants who demonstrate that their program will
address unaccompanied alien children who are at risk for being introduced or indoctrinated into
violent transnational criminal organizations or gangs (such as MS-13 or M-18) and also have
high rates of gang crime and delinquency that have been attributed, in large part, to this
population.

An applicant may receive priority consideration by explaining how it would address the problem
area identified in its application through cooperation with immigration authorities, including
compliance with 8 U.S.C. §§ 1373, 1644, and 1324, participation in a 287(g) or other
cooperation program, honoring requests for notice of release, transfers of custody, and/or short
term extensions of custody, and providing access to detention centers so federal immigration
authorities may conduct interviews.19

If you choose to seek this priority consideration, please explain specifically how you believe
these forms of cooperation will address the problem area you have identified, and how you will
use these grants funds to achieve this end.

Evidence-Based Programs or Practices

OJP strongly emphasizes the use of data and evidence in policymaking and program
development in criminal justice, juvenile justice, and crime victim services. OJP is committed to:

        Improving the quantity and quality of evidence OJP generates.


19To be clear, responses should focus on how cooperation with federal immigration authorities in their enforcement
against adults will address gang recruitment of UACs.
                                                                                                                 10
                                                                                            OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 12 of 63



       Integrating evidence into program, practice, and policy decisions within OJP and the
        field.
       Improving the translation of evidence into practice.

OJP considers programs and practices to be evidence-based when their effectiveness has been
demonstrated by causal evidence, generally obtained through one or more outcome
evaluations. Causal evidence documents a relationship between an activity or intervention
(including technology) and its intended outcome, including measuring the direction and size of a
change, and the extent to which a change may be attributed to the activity or intervention.
Causal evidence depends on the use of scientific methods to rule out, to the extent possible,
alternative explanations for the documented change. The strength of causal evidence, based on
the factors described above, will influence the degree to which OJP considers a program or
practice to be evidence-based.

The OJP CrimeSolutions.gov website at https://www.crimesolutions.gov and the OJJDP Model
Programs Guide website are two resources that applicants may use to find information about
evidence-based programs in criminal justice, juvenile justice, and crime victim services.

OJJDP training and technical assistance awardee standards. OJJDP has developed the
Core Performance Standards for Training, Technical Assistance, and Evaluation to promote
among providers the consistency and quality of OJJDP-sponsored training and technical
assistance and to advance common expectations of performance excellence. The standards
present minimum expectations that providers must meet for effective practice in the planning,
coordination, delivery, and evaluation of training. Award recipients must coordinate with
OJJDP’s National Training and Technical Assistance Center (NTTAC) in the assessment and
delivery of services to ensure the effective use of OJJDP grant funding.

Requirements related to coordination of activities will include, but are not limited to:

   Coordination with OJJDP NTTAC. OJJDP requires all training and technical assistance
    projects to coordinate their activities with OJJDP NTTAC by complying with all
    OJJDP/NTTAC protocols to ensure coordinated delivery of services among providers and
    the effective use of OJJDP grant funding. OJJDP reserves the right to modify these
    protocols at any time with reasonable notice to the grantee prior to project completion.

   OJJDP-funded webinars. The award recipient must comply with OJJDP’s Webinar
    Guidelines, as described in the core performance standards. Minimally, OJJDP training and
    technical assistance providers will submit information to OJJDP NTTAC in advance of all
    events for the online calendar, use the approved OJJDP presentation template, and record
    events and provide the final files which are compliant with Section 508 of the Workforce
    Rehabilitation Act to OJJDP or OJJDP’s representative. For more information on Section
    508 of the Workforce Rehabilitation Act, visit www.section508.gov.

   Training information sharing. OJP will collect information from its program offices on OJP-
    funded training and technical assistance events. Award recipients must use OJJDP’s
    standard electronic training request form, submit information to NTTAC on all training events
    via the online TTA360 system (e.g., name of requestor, description of request, and dates of
    event) 30 days in advance of the event date, and report additional data, as OJJDP requires.


                                                                                                    11
                                                                                 OJJDP-2018-13845
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 13 of 63



Information Regarding Potential Evaluation of Programs and Activities

The Department of Justice has prioritized the use of evidence-based programming and deems it
critical to continue to build and expand the evidence informing criminal and juvenile justice
programs to reach the highest level of rigor possible. Therefore, applicants should note that OJP
may conduct or support an evaluation of the programs and activities funded under this
solicitation. Recipients and subrecipients will be expected to cooperate with program-related
assessments or evaluation efforts, including through the collection and provision of information
or data requested by OJP (or its designee) for the assessment or evaluation of any activities
and/or outcomes of those activities funded under this solicitation. The information or data
requested may be in addition to any other financial or performance data already required under
this program.

B. Federal Award Information
OJJDP expects to make up to six awards of up to $1.2 million each, with an estimated total
amount awarded of $7.2 million. OJJDP expects to make awards for a 3-year period of
performance, to begin on April 1, 2019.

All awards are subject to the availability of appropriated funds and to any modifications or
additional requirements that may be imposed by law.

Type of Award

OJJDP expects to make any award under this solicitation in the form of a cooperative
agreement, which is a type of award that provides for OJP to have substantial involvement in
carrying out award activities. See Administrative, National Policy, and Other Legal
Requirements, under Section F. Federal Award Administration Information, for a brief discussion
of what may constitute substantial federal involvement.

All awardees under this solicitation are required to work collaboratively with OJJDP and the
network of national technical assistance providers, research partners, and peer jurisdictions as
well as federal partners, as directed by OJJDP. Additionally, all awardees will be required to
collaborate to the maximum extent with relevant OJP initiatives funded in their jurisdictions,
including but not limited to the prior OJJDP antigang strategy and youth violence projects noted
above as well as the Bureau of Justice Assistance (BJA) Public Safety Partnerships and PSN
initiatives to ensure there is no overlap of resources. OJJDP will consult with BJA in developing
site selection recommendations.

Financial Management and System of Internal Controls
Award recipients and subrecipients (including recipients or subrecipients that are pass-through
entities20) must, as described in the Part 200 Uniform Requirements21 as set out at 2 C.F.R.
200.303:


20 For purposes of this solicitation, the phrase “pass-through entity” includes any recipient or subrecipient that

provides a subaward ("subgrant”) to a subrecipient (subgrantee) to carry out part of the funded award or program.
Additional information on proposed subawards is listed under What an Application Should Include, Section D of this
solicitation.
21 The "Part 200 Uniform Requirements” means the DOJ regulation at 2 C.F.R. Part 2800, which adopts (with certain

modifications) the provisions of 2 C.F.R. Part 200.
                                                                                                                12
                                                                                           OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 14 of 63



Establish and maintain effective internal control over the Federal award that provides
reasonable assurance that [the recipient (and any subrecipient)] is managing the Federal award
in compliance with Federal statutes, regulations, and the terms and conditions of the Federal
award. These internal controls should be in compliance with guidance in “Standards for Internal
Control in the Federal Government” issued by the Comptroller General of the United States and
the “Internal Control Integrated Framework”, issued by the Committee of Sponsoring
Organizations of the Treadway Commission (COSO).

   (a) Comply with Federal statutes, regulations, and the terms and conditions of the
       Federal awards.

   (b) Evaluate and monitor [the recipient’s (and any subrecipient’s)] compliance with
       statutes, regulations, and the terms and conditions of Federal awards.

   (c) Take prompt action when instances of noncompliance are identified including
       noncompliance identified in audit findings.

   (d) Take reasonable measures to safeguard protected personally identifiable
       information and other information the Federal awarding agency or pass-through
       entity designates as sensitive or [the recipient (or any subrecipient)] considers
       sensitive consistent with applicable Federal, state, local, and tribal laws regarding
       privacy and obligations of confidentiality.

To help ensure that applicants understand the applicable administrative requirements and cost
principles, OJP encourages prospective applicants to enroll, at no charge, in the DOJ Grants
Financial Management Online Training, available at https://ojpfgm.webfirst.com/. (This training
is required for all OJP award recipients.)

Also, applicants should be aware that OJP collects information from applicants on their financial
management and systems of internal controls (among other information), which is used to make
award decisions. Under Section D. Application and Submission Information, applicants may
access and review a questionnaire – the OJP Financial Management and System of Internal
Controls Questionnaire – that OJP requires all applicants (other than an individual applying in
his/her personal capacity) to download, complete, and submit as part of the application.

Budget Information

Cost Sharing or Match Requirement

This solicitation does not require a match. However, if a successful application proposes a
voluntary match amount, and OJP approves the budget, the total match amount incorporated
into the approved budget becomes mandatory and subject to audit.

For additional information on cost sharing and match, see the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.3b.htm.

Preagreement Costs (also known as Preaward Costs)
Preagreement costs are costs incurred by the applicant prior to the start date of the period of
performance of the federal award.

                                                                                                  13
                                                                               OJJDP-2018-13845
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 15 of 63




OJP does not typically approve preagreement costs; an applicant must request and obtain the
prior written approval of OJP for all such costs. All such costs incurred prior to award and prior
to approval of the costs are incurred at the sole risk of the applicant. (Generally, no applicant
should incur project costs before submitting an application requesting federal funding for those
costs.) Should there be extenuating circumstances that make it appropriate for OJP to consider
approving preagreement costs, the applicant may contact the point of contact listed on the title
page of this solicitation for the requirements concerning written requests for approval. If
approved in advance by OJP, award funds may be used for preagreement costs, consistent with
the recipient’s approved budget and applicable cost principles. See the section on Costs
Requiring Prior Approval in the DOJ Grants Financial Guide at
https://ojp.gov/financialguide/DOJ/index.htm for more information.

Limitation on Use of Award Funds for Employee Compensation; Waiver
With respect to any award of more than $250,000 made under this solicitation, a recipient may
not use federal funds to pay total cash compensation (salary plus cash bonuses) to any
employee of the recipient at a rate that exceeds 110 percent of the maximum annual salary
payable to a member of the federal government’s Senior Executive Service (SES) at an agency
with a Certified SES Performance Appraisal System for that year.22 The 2018 salary table for
SES employees is available on the Office of Personnel Management website at
https://www.opm.gov/policy-data-oversight/pay-leave/salaries-wages/salary-
tables/18Tables/exec/html/ES.aspx. Note: A recipient may compensate an employee at a
greater rate, provided the amount in excess of this compensation limitation is paid with
nonfederal funds. (Nonfederal funds used for any such additional compensation will not be
considered matching funds, where match requirements apply.) If only a portion of an
employee's time is charged to an OJP award, the maximum allowable compensation is equal to
the percentage of time worked times the maximum salary limitation.

The Assistant Attorney General for OJP may exercise discretion to waive, on an individual
basis, this limitation on compensation rates allowable under an award. An applicant that
requests a waiver should include a detailed justification in the budget narrative of its application.
An applicant that does not submit a waiver request and justification with its application should
anticipate that OJP will require the applicant to adjust and resubmit the budget.

The justification should address—in the context of the work the individual would do under the
award—the particular qualifications and expertise of the individual, the uniqueness of a service
the individual will provide, the individual’s specific knowledge of the proposed program or
project, and a statement that explains whether and how the individual’s salary under the award
would be commensurate with the regular and customary rate for an individual with his/her
qualifications and expertise, and for the work he/she would do under the award.

Prior Approval, Planning, and Reporting of Conference/Meeting/Training Costs
OJP strongly encourages every applicant that proposes to use award funds for any conference-,
meeting-, or training-related activity (or similar event) to review carefully—before submitting an
application—the OJP and DOJ policy and guidance on approval, planning, and reporting of such
events, available at
https://www.ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm. OJP policy

22OJP does not apply this limitation on the use of award funds to the nonprofit organizations listed in Appendix VIII to
2 C.F.R. Part 200.
                                                                                                                     14
                                                                                               OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 16 of 63



and guidance (1) encourage minimization of conference, meeting, and training costs; (2) require
prior written approval (which may affect project timelines) of most conference, meeting, and
training costs for cooperative agreement recipients, as well as some conference, meeting, and
training costs for grant recipients; and (3) set cost limits, which include a general prohibition of
all food and beverage costs.

Costs Associated With Language Assistance (if applicable)
If an applicant proposes a program or activity that would deliver services or benefits to
individuals, the costs of taking reasonable steps to provide meaningful access to those services
or benefits for individuals with limited English proficiency may be allowable. Reasonable steps
to provide meaningful access to services or benefits may include interpretation or translation
services, where appropriate.

For additional information, see the "Civil Rights Compliance" section under “Overview of Legal
Requirements Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018
Awards” in the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.

C. Eligibility Information
For eligibility information, see the title page.

In addition, as discussed in more detail below, to the extent the applicant is a state or local
government entity, in order for the applicant to validly accept this award, the chief legal officer of
that entity must properly execute, and the applicant must submit, the specific certifications
regarding compliance with certain federal laws. (Note: this requirement does not apply to Indian
tribal governments.) (See Appendices D and E.)

For information on cost sharing or match requirements, see Section B. Federal Award
Information.

D. Application and Submission Information
What an Application Should Include

This section describes in detail what an application should include. An applicant should
anticipate that if it fails to submit an application that contains all of the specified elements, it may
negatively affect the review of its application; and, should a decision be made to make an
award, it may result in the inclusion of award conditions that preclude the recipient from
accessing or using award funds until the recipient satisfies the conditions and OJP makes the
funds available.

Moreover, an applicant should anticipate that an application that OJP determines is
nonresponsive to the scope of the solicitation, including the funding limit, or that OJP
determines does not include the application elements that OJJDP has designated to be critical,
will neither proceed to peer review nor receive further consideration. For this solicitation, OJJDP
has designated the following application elements as critical: Program Narrative, Budget Detail
Worksheet, and Budget Narrative.



                                                                                                     15
                                                                                  OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 17 of 63



NOTE: OJP has combined the Budget Detail Worksheet and Budget Narrative in a single
document collectively referred to as the Budget Detail Worksheet. See “Budget Information and
Associated Documentation” below for more information about the Budget Detail Worksheet and
where it can be accessed.

OJP strongly recommends that applicants use appropriately descriptive file names (e.g.,
“Program Narrative,” “Budget Detail Worksheet,” “Timelines,” “Memoranda of Understanding,”
“Résumés”) for all attachments. Also, OJP recommends that applicants include résumés in a
single file.

Please review the “Note on File Names and File Types” under How To Apply to be sure
applications are submitted in permitted formats.

1. Information To Complete the Application for Federal Assistance (SF-424)

   The SF-424 is a required standard form used as a cover sheet for submission of
   preapplications, applications, and related information. Grants.gov and the OJP Grants
   Management System (GMS) take information from the applicant’s profile to populate the
   fields on this form. When selecting "type of applicant," if the applicant is a for-profit entity,
   select "For-Profit Organization" or "Small Business" (as applicable).

   To avoid processing delays, an applicant must include an accurate legal name on its SF-
   424. On the SF-424, current OJP award recipients, when completing the field for “Legal
   Name” (box 8a), should use the same legal name that appears on the prior year award
   document (which is also the legal name stored in OJP’s financial system). Also, current
   recipients should enter the Employer Identification Number (EIN) in box 8b exactly as it
   appears on the prior year award document. An applicant with a current, active award(s)
   must ensure that its GMS profile is current. If the profile is not current, the applicant should
   submit a Grant Adjustment Notice (GAN) updating the information on its GMS profile prior to
   applying under this solicitation.

   A new applicant entity should enter its official legal name in box 8a, its address in box 8d, its
   EIN in box 8b, and its Data Universal Numbering System (DUNS) number in box 8c of the
   SF-424. A new applicant entity should attach official legal documents to its application (e.g.,
   articles of incorporation, 501(c)(3) status documentation, organizational letterhead) to
   confirm the legal name, address, and EIN entered into the SF-424. OJP will use the System
   for Award Management (SAM) to confirm the legal name and DUNS number entered in the
   SF-424; therefore, an applicant should ensure that the information entered in the SF-424
   matches its current registration in SAM. See the How to Apply section for more information
   on SAM and DUNS numbers.

   Intergovernmental Review: This solicitation ("funding opportunity") is subject to Executive
   Order 12372. An applicant may find the names and addresses of State Single Points of
   Contact (SPOCs) at the following website: https://www.whitehouse.gov/wp-
   content/uploads/2017/11/Intergovernmental_-Review-_SPOC_01_2018_OFFM.pdf. If the
   state appears on the SPOC list, the applicant must contact the state SPOC to find out about,
   and comply with, the state’s process under E.O. 12372. In completing the SF-424, an
   applicant whose state appears on the SPOC list is to make the appropriate selection in
   response to question 19 once the applicant has complied with its state E.O. 12372 process.
   (An applicant whose state does not appear on the SPOC list should answer question 19 by
                                                                                             16
                                                                                  OJJDP-2018-13845
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 18 of 63



     selecting the response that the: “Program is subject to E.O. 12372 but has not been
     selected by the state for review.”)

2. Project Abstract

     Applications should include a high-quality project abstract that summarizes the proposed
     project in 400 words or less. Project abstracts should be—

        Written for a general public audience.
        Submitted as a separate attachment with “Project Abstract” as part of its file name.
        Single-spaced, using a standard 12-point font (such as Times New Roman) with 1-inch
         margins.

     The abstract should briefly describe the project’s purpose, the population to be served, and
     the activities that the applicant will implement to achieve the project’s goals and objectives.
     The abstract should describe how the applicant will measure progress toward these goals.
     The abstract should indicate whether the applicant will use any portion of the project budget
     to conduct research, as described in Note on Project Evaluations on page 20.

     As a separate attachment, the project abstract will not count against the page limit for the
     program narrative.

3. Program Narrative

     Applicants must submit a program narrative that presents a detailed description of the
     purpose, goals, objectives, strategies, design, and management of the proposed program.
     The program narrative should be double-spaced with 1-inch margins, not exceeding 30
     pages of 8½ by 11 inches, and use a standard 12-point font, preferably Times New Roman.
     Pages should be numbered “1 of 30,” etc. The tables, charts, pictures, etc., including all
     captions, legends, keys, subtext, etc., may be single-spaced and will count in the 30-page
     limit. Material required under the Budget and Budget Narrative and Additional Attachments
     sections will not count toward the program narrative page count. Applicants may provide
     bibliographical references as a separate attachment that will not count toward the 30-page
     program narrative limit. If the program narrative fails to comply with these length-related
     restrictions, OJJDP may consider such noncompliance in peer review and in final award
     decisions.

     The program narrative should address the following selection criteria: (1) description of the
     issue; (2) goals, objectives, and performance measures; (3) program design and
     implementation; and (4) capabilities/competencies. The applicant should clearly delineate
     the connections between and among each of these sections. For example, the applicant
     should derive the goals and objectives directly from the problems to be addressed. Similarly,
     the project design section should clearly explain how the program’s structure and activities
     will accomplish the goals and objectives identified in the previous section.

     The following sections should be included as part of the program narrative:23


23For information on subawards (including the details on proposed subawards that should be included in the
application), see "Budget and Associated Documentation" under Section D. Application and Submission Information.
                                                                                                              17
                                                                                          OJJDP-2018-13845
    Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 19 of 63



a. Description of the Issue. Applicants should briefly describe the nature and scope of the
   problem that the program will address (i.e., gang activity). The applicant should use data
   to provide evidence that the problem exists, demonstrate the size and scope of the
   problem, and document the effects of the problem on the targeted population and the
   larger community. Any data or research referenced in the narrative should include
   information about the source of the data and/or a citation. Applicants should describe the
   targeted population and any previous or current attempts to address the problem.

   Note: Applicants must document and describe a demonstrated need as measured by
   high levels of community violence, particularly youth-related gun crime and gang
   violence, relative to national indices. The level of violence demonstrated is a factor in
   selection; therefore, applicants are to provide indicators or measures of the extent of the
   problem based on current local data derived from crime, justice, health, social service,
   education, and economic statistics and the comparison to national data. Applicants are
   specifically encouraged to provide a 5-year average violent crime rate for 2012 to 2016
   and the percentage that the applicant jurisdiction’s crime rate is over or under the
   national violent crime rate of 372.6 for 2016 (as released in the FBI’s Uniform Crime
   Report in September 2017) and the jurisdiction’s 5-year average homicide rate per
   100,000 inhabitants for 2012 to 2016, as well as any firearms crime data and/or
   quantifiable evidence of gang-related violent crime. Applicants should also identify
   current community efforts and resources in place to address the problem as well as gaps
   and needs in the community.

   Current research shows that population shifts are impacting rural and suburban
   communities as well, and understanding and accurately documenting the community
   problem is critical to addressing it. OJJDP is committed to supporting rural and suburban
   areas in this process and will give consideration of funding with appropriate
   documentation of crime and gang or group-related violent crime and clear analysis of the
   local community problem to describe the current need through the review criteria
   outlined on page 34 that are used in the peer review process. Applicants in rural and
   suburban areas are encouraged to reference the OJJDP Bulletin titled Gangs in Small
   Towns and Rural Counties.

   Applicants should organize the information in this section as follows:

   Section One: 5-Year Average Violent Crime Rate Data and Geographical Map With
   ZIP Codes as noted above. The geographic map should be included as a separate
   attachment.

   Section Two: Description of the Community and Targeted Area(s)

           1.     Describe the geographic area, size, and nature of the population and
                  explain how and why the targeted community(ies) was identified and
                  defined.
           2.     Describe the community context, including the governmental structure
                  and major agencies and community partners that currently exist.
           3.     Provide a geographical map with ZIP Codes of targeted area(s).



                                                                                               18
                                                                            OJJDP-2018-13845
    Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 20 of 63



   Section Three: Description of the Community Strengths, Gaps, and Needs

          1.      Describe the crime and violence rates and other local data identified
                  above related to the health, social service, education, justice, and
                  economic statistics and the comparison to national data.
          2.      Provide local data on gang activity and gang crime patterns and describe
                  the specific gang problem in the targeted area(s).
          3.      Describe the community strengths and resources, including current
                  community leadership efforts as well as public resources and agency
                  efforts.
          4.      Describe identified gaps and needs as defined by the community and the
                  collaborative body overseeing the proposed strategic planning process.

b. Goals, Objectives, and Performance Measures. Applicants should describe the goals
   of the proposed program and identify its objectives. When formulating the program’s
   goals and objectives, applicants should be cognizant of the performance measures that
   OJJDP will require successful applicants to provide.

   Goals. Applicants should describe the program’s intent to change, reduce, or eliminate
   the problem noted in the previous section and outline the project’s goals.

   Program Objectives. Applicants should explain how the program will accomplish its
   goals. Objectives are specific, quantifiable statements of the project’s desired results.
   They should be clearly linked to the problem identified in the preceding section and
   measurable. (Examples of measurable objectives include the following: to reform and
   improve as many as 5 critical policies, to develop a data platform with indicators from 6
   key agency sources, to implement new suppression activities to increase supervision
   and close monitoring of 40 known gang-involved youth, or to invest in economic and
   employment opportunities to provide jobs for 50 high-risk youth.)
   Performance Measures. OJP will require each successful applicant to submit regular
   performance data that demonstrate the results of the work carried out under the award
   (see “General Information About Post-Federal Award Reporting Requirements” in
   Section F. Federal Award Administration Information). The performance data directly
   relate to the goals, objectives, and deliverables identified under "Goals, Objectives, and
   Deliverables" in Section A. Program Description.

   Applicants should visit OJP’s performance measurement page at
   www.ojp.gov/performance for an overview of performance measurement activities at
   OJP.
   Performance measures for this solicitation are listed in Appendix A: Performance
   Measures Table.

   The application should demonstrate the applicant’s understanding of the performance
   data reporting requirements for this grant program and detail how the applicant will
   gather the required data should it receive funding.
   Please note that applicants are not required to submit performance data with the
   application. Performance measures information is included as an alert that successful

                                                                                             19
                                                                          OJJDP-2018-13845
    Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 21 of 63



   applicants will be required to submit performance data as part of the reporting
   requirements under an award.

   OJJDP will require award recipients to submit semiannual performance metrics of
   relevant data through the Data Reporting Tool.

   Note on Project Evaluations
   An applicant that proposes to use award funds through this solicitation to conduct project
   evaluations should be aware that certain project evaluations (such as systematic
   investigations designed to develop or contribute to generalizable knowledge) may
   constitute “research” for purposes of applicable DOJ human subjects protection
   regulations. However, project evaluations that are intended only to generate internal
   improvements to a program or service, or are conducted only to meet OJP’s
   performance measure data reporting requirements, likely do not constitute “research.”
   Each applicant should provide sufficient information for OJP to determine whether the
   particular project it proposes would either intentionally or unintentionally collect and/or
   use information in such a way that it meets the DOJ definition of research that appears
   at 28 C.F.R. Part 46 (“Protection of Human Subjects”).

   Research, for purposes of human subjects protection for OJP-funded programs, is
   defined as “a systematic investigation, including research development, testing, and
   evaluation, designed to develop or contribute to generalizable knowledge.” 28 C.F.R.
   46.102(d).

   For additional information on determining whether a proposed activity would constitute
   research for purposes of human subjects protection, applicants should consult the
   decision tree in the “Research and the protection of human subjects” section of the
   “Requirements related to Research” webpage of the "Overview of Legal Requirements
   Generally Applicable to OJP Grants and Cooperative Agreements - FY 2018 Awards,"
   available through the OJP Funding Resource Center at
   https://ojp.gov/funding/index.htm.

   Every prospective applicant whose application may propose a research or statistical
   component also should review the “Data Privacy and Confidentiality Requirements”
   section on that webpage.

c. Project Design and Implementation. Applicants should detail how the project will
   operate throughout the funding period and describe the strategies that they will use to
   achieve the goals and objectives identified in the previous section. Applicants should
   describe how they will complete the deliverables stated in the Goals, Objectives, and
   Deliverables section on page 7. OJJDP encourages applicants to select evidence-based
   practices for their programs.

   Applicants must submit in their application for OJJDP review and approval a detailed
   and comprehensive plan ready for implementation. Implementation awardees are
   expected to have already engaged in some collaborative strategic planning and be
   prepared to describe and discuss this strategic plan tied directly to a detailed 3-year
   implementation plan that implements a coordinated and balanced range of strategies,
   policies, and activities that include prevention, intervention, and enforcement. This
   implementation plan should also detail the specific activities and action steps necessary
                                                                                           20
                                                                         OJJDP-2018-13845
     Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 22 of 63



   to advance the ongoing assessment and tracking of the gang and youth violence
   problem.

   Applicants must also identify a lead agency, staffing to include a dedicated project
   coordinator and a gang specialist as key personnel, capacity and sustainability activities,
   and known training and technical assistance needs.

   This section should also include details regarding any leveraged resources (cash or in-
   kind) from local sources to support the project and discuss plans for sustainability
   beyond the grant period.

   In addition, an applicant may receive priority consideration by explaining how it would
   address the problem area identified in its application through cooperation with federal
   immigration authorities, including compliance with 8 USC §§ 1373, 1644, and 1324,
   participation in a 287 (g) or other cooperation program, honoring requests for notice of
   release, transfers of custody, and/or short term extensions of custody, and providing
   access to detention centers so federal immigration authorities may conduct interviews.

   If you choose to seek this priority consideration, please explain specifically how you
   believe these forms of cooperation will address the problem area you have identified,
   and how you will use these grants funds to achieve this end.

   Logic Model. Applicants should include a logic model that graphically illustrates how the
   performance measures are related to the project’s problems, goals, objectives, and
   design. See sample logic models here. Applicants should submit the logic model as a
   separate attachment, as stipulated in Additional Attachments, page 28.

   Timeline. Applicants should submit a realistic timeline or milestone chart that indicates
   major tasks associated with the goals and objectives of the project, assigns
   responsibility for each, and plots completion of each task by month or quarter for the
   duration of the award, using “Year 1,” “Month 1,” “Quarter 1,” etc., not calendar dates
   (see “Sample Project Timelines” here).

   Applicants should submit the timeline as a separate attachment, as stipulated in
   Additional Attachments, page 28. On receipt of an award, the recipient may revise the
   timeline, based on training and technical assistance that OJJDP will provide.

d. Capabilities and Competencies. This section should describe the experience and
   capability of the applicant organization and any contractors or subgrantees that the
   applicant will use to implement and manage this effort and its associated federal funding,
   highlighting any previous experience implementing projects of similar design or
   magnitude. Applicants should highlight their experience/capability/capacity to manage
   subawards, including details on their system for fiscal accountability. Management and
   staffing patterns should be clearly connected to the project design described in the
   previous section. Applicants should describe the roles and responsibilities of project staff
   and explain the program’s organizational structure and operations. Applicants should
   include a copy of an organizational chart showing how the organization operates,
   including who manages the finances; how the organization manages subawards, if there
   are any; and the management of the project proposed for funding. Requirements for

                                                                                              21
                                                                          OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 23 of 63



      staffing include a dedicated project coordinator and a gang specialist as noted above on
      page 21.

      Applicants must demonstrate a history and/or readiness to lead collaborative
      communitywide strategic efforts consistent with the size and scope of this project.
      Applicants are to include relevant material to demonstrate this history and readiness in
      this section or, as an option, they may attach the information as an appendix (Evidence
      of Collaborative History and Readiness) to their application.

      Letters of Support/Memoranda of Understanding. Applicants are required to submit
      signed letters or memoranda of understanding that document the scope and nature of
      each stakeholder’s commitment to the collaborative work proposed. At a minimum, a
      memorandum of understanding must be articulated between the law enforcement
      agency applying for the funds and a prosecutorial agency. Please note that each agency
      in the memorandum of understanding maintains independence as an agency but is
      agreeing to focus on gang-related crime to maximize public safety and hold offenders
      accountable using a collaborative and data-driven approach.

      A letter of support from the Office of the Assistant U.S. Attorney is also required, for
      purposes of meeting basic minimum requirements in response to this solicitation.
      Letters of support may be addressed to the OJJDP Administrator. Only letters of support
      that are submitted by the due date and with the full application will be considered during
      the review process.

4. Budget and Associated Documentation

   The Budget Detail Worksheet and the Budget Narrative are now combined in a single
   document collectively referred to as the Budget Detail Worksheet. The Budget Detail
   Worksheet is a user-friendly, fillable, Microsoft Excel-based document designed to calculate
   totals. Additionally, the Excel workbook contains worksheets for multiple budget years that
   can be completed as necessary. All applicants should use the Excel version when
   completing the proposed budget in an application, except in cases where the
   applicant does not have access to Microsoft Excel or experiences technical
   difficulties. If an applicant does not have access to Microsoft Excel or experiences
   technical difficulties with the Excel version, then the applicant should use the 508-compliant
   accessible Adobe Portable Document Format (PDF) version.

   Both versions of the Budget Detail Worksheet can be accessed at
   https://ojp.gov/funding/Apply/Forms/BudgetDetailWorksheet.htm.

   Applicants are to set aside $120,000 in funding (or 10 percent of the award) to support local
   training needs, including support for the strategic planning and systems improvement
   processes to be undertaken. During the project period, successful program site applicants
   should be prepared to work with an OJJDP-designated national training and technical
   assistance (TTA) provider to assess local TTA needs and complete a long-range capacity-
   building plan as part of the strategic plan deliverable.

   Finally, applicants are to allocate a portion of the $120,000 mentioned above for travel to
   attend two to three multiday national grantee meetings and workshops in Washington, DC,
   for up to four individuals as directed by OJJDP. Applicants should budget approximately
                                                                                               22
                                                                             OJJDP-2018-13845
     Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 24 of 63



$2,000 per person to attend the meetings and record this as part of the travel line item in the
budget. The Office of the Chief Financial Officer requires cost calculations for all line items in
the budget, including this required travel. The cost breakdown should include airfare, per
diem rate, lodging, number of travelers, number of days, etc. (for example, 2 people x airline
ticket ($400) = $800; 2 people x 2 days per diem ($71/day) = $284, 2 people x lodging
($207) x 2 nights = $828). Use U.S. General Services Administration per diem rates.

a. Budget Detail Worksheet

   The Budget Detail Worksheet should provide the detailed computation for each budget
   line item, listing the total cost of each and showing how it was calculated by the
   applicant. For example, costs for personnel should show the annual salary rate and the
   percentage of time devoted to the project for each employee paid with grant funds. The
   Budget Detail Worksheet should present a complete itemization of all proposed costs.

   For questions pertaining to budget and examples of allowable and unallowable costs,
   see the DOJ Grants Financial Guide at https://ojp.gov/financialguide/DOJ/index.htm.

b. Budget Narrative

   The budget narrative should thoroughly and clearly describe every category of expense
   listed in the Budget Detail Worksheet. OJP expects proposed budgets to be complete,
   cost effective, and allowable (e.g., reasonable, allocable, and necessary for project
   activities).

   An applicant should demonstrate in its budget narrative how it will maximize cost
   effectiveness of award expenditures. Budget narratives should generally describe cost
   effectiveness in relation to potential alternatives and the goals of the project. For
   example, a budget narrative should detail why planned in-person meetings are
   necessary, or how technology and collaboration with outside organizations could be
   used to reduce costs, without compromising quality.

   The budget narrative should be mathematically sound and correspond clearly with the
   information and figures provided in the Budget Detail Worksheet. The narrative should
   explain how the applicant estimated and calculated all costs, and how those costs are
   necessary to the completion of the proposed project. The narrative may include tables
   for clarification purposes, but need not be in a spreadsheet format. As with the Budget
   Detail Worksheet, the budget narrative should describe costs by year.

c. Information on Proposed Subawards (if any), as well as on Proposed Procurement
   Contracts (if any)

   Applicants for OJP awards typically may propose to make subawards. Applicants also
   may propose to enter into procurement contracts under the award.

   Whether an action—for federal grants administrative purposes—is a subaward or
   procurement contract is a critical distinction, as significantly different rules apply to
   subawards and procurement contracts. If a recipient enters into an agreement that is a
   subaward of an OJP award, specific rules apply—many of which are set by federal
   statutes and DOJ regulations; others by award conditions. These rules place particular
                                                                                             23
                                                                             OJJDP-2018-13845
 Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 25 of 63



responsibilities on an OJP recipient for any subawards the OJP recipient may make. The
rules determine much of what the written subaward agreement itself must require or
provide. The rules also determine much of what an OJP recipient must do both before
and after it makes a subaward. If a recipient enters into an agreement that is a
procurement contract under an OJP award, a substantially different set of federal rules
applies.

OJP has developed the following guidance documents to help clarify the differences
between subawards and procurement contracts under an OJP award and outline the
compliance and reporting requirements for each. This information can be accessed
online at https://ojp.gov/training/training.htm.

      Subawards under OJP Awards and Procurement Contracts under Awards: A
       Toolkit for OJP Recipients.
      Checklist to Determine Subrecipient or Contractor Classification.
      Sole Source Justification Fact Sheet and Sole Source Review Checklist.

In general, the central question is the relationship between what the third party will do
under its agreement with the recipient and what the recipient has committed (to OJP) to
do under its award to further a public purpose (e.g., services the recipient will provide,
products it will develop or modify, research or evaluation it will conduct). If a third party
will provide some of the services the recipient has committed (to OJP) to provide, will
develop or modify all or part of a product the recipient has committed (to OJP) to
develop or modify, or will conduct part of the research or evaluation the recipient has
committed (to OJP) to conduct, OJP will consider the agreement with the third party a
subaward for purposes of federal grants administrative requirements.

This will be true even if the recipient, for internal or other nonfederal purposes, labels or
treats its agreement as a procurement, a contract, or a procurement contract. Neither
the title nor the structure of an agreement determines whether the agreement—for
purposes of federal grants administrative requirements—is a subaward or is instead a
procurement contract under an award. The substance of the relationship should be given
greater consideration than the form of agreement between the recipient and the outside
entity.

1. Information on proposed subawards and required certifications regarding
certain federal laws from certain subrecipients

A recipient of an OJP award may not make subawards ("subgrants") unless the recipient
has specific federal authorization to do so. Unless an applicable statute or DOJ
regulation specifically authorizes (or requires) subawards, a recipient must have
authorization from OJP before it may make a subaward.

A particular subaward may be authorized by OJP because the recipient included a
sufficiently detailed description and justification of the proposed subaward in the
Program Narrative, Budget Detail Worksheet, and Budget Narrative as approved by
OJP. If, however, a particular subaward is not authorized by federal statute or regulation,
and is not approved by OJP, the recipient will be required, post-award, to request and
obtain written authorization from OJP before it may make the subaward.

                                                                                            24
                                                                         OJJDP-2018-13845
 Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 26 of 63




If an applicant proposes to make one or more subawards to carry out the federal award
and program, the applicant should (1) identify (if known) the proposed subrecipient(s),
(2) describe in detail what each subrecipient will do to carry out the federal award and
federal program, and (3) provide a justification for the subaward(s), with details on
pertinent matters such as special qualifications and areas of expertise. Pertinent
information on subawards should appear not only in the Program Narrative, but also in
the Budget Detail Worksheet and Budget Narrative.

Required certifications generally relating to various federal statutes. Before an
applicant may subaward FY 2018 award funds to a unit of local government or to a
public institution of higher education, it will be required (by specific award condition, the
terms of which will govern) to obtain a properly-executed certification, generally relating
to various specific federal laws from the proposed subrecipient. (This requirement
regarding these federal laws will not apply to subawards to tribal agencies or
governments). The specific certification the recipient must require from a unit of local
government will vary somewhat from the specific certification it must require from a
public institution of higher education. The forms will be posted and available for
download at the link listed below.
     https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm

2. Information on proposed procurement contracts (with specific justification for
   proposed noncompetitive contracts over $150,000)

Unlike a recipient contemplating a subaward, a recipient of an OJP award generally
does not need specific prior federal authorization to enter into an agreement that—for
purposes of federal grants administrative requirements—is considered a procurement
contract, provided that (1) the recipient uses its own documented procurement
procedures and (2) those procedures conform to applicable federal law, including the
Procurement Standards of the (DOJ) Part 200 Uniform Requirements (as set out at 2
C.F.R. 200.317–200.326). The Budget Detail Worksheet and Budget Narrative should
identify proposed procurement contracts. (As discussed above, subawards must be
identified and described separately from procurement contracts.)

The Procurement Standards in the Part 200 Uniform Requirements, however, reflect a
general expectation that agreements that (for purposes of federal grants administrative
requirements) constitute procurement “contracts” under awards will be entered into on
the basis of full and open competition. All noncompetitive (sole source) procurement
contracts must meet the OJP requirements outlined at
https://ojp.gov/training/subawards-procurement.htm. If a proposed procurement contract
would exceed the simplified acquisition threshold—currently, $150,000—a recipient of
an OJP award may not proceed without competition unless and until the recipient
receives specific advance authorization from OJP to use a noncompetitive approach for
the procurement. An applicant that (at the time of its application) intends—without
competition—to enter into a procurement contract that would exceed $150,000 should
include a detailed justification that explains to OJP why, in the particular circumstances,
it is appropriate to proceed without competition.

If the applicant receives an award, sole source procurements that do not exceed the
Simplified Acquisition Threshold (currently, $150,000) must have written justification for
                                                                                         25
                                                                         OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 27 of 63



       the noncompetitive procurement action maintained in the procurement file. If a
       procurement file does not have the documentation that meets the criteria outlined in 2
       C.F.R. 200, the procurement expenditures may not be allowable. Sole source
       procurement over the $150,000 Simplified Acquisition Threshold must have prior
       approval from OJP using a Sole Source GAN. Written documentation justifying the
       noncompetitive procurement must be submitted with the GAN and maintained in the
       procurement file.

   d. Preagreement Costs

       For information on preagreement costs, see Section B. Federal Award Information.

5. Indirect Cost Rate Agreement (if applicable)

   Indirect costs may be charged to an award only if:

       (a) The recipient has a current (unexpired) federally approved indirect cost rate; or
       (b) The recipient is eligible to use, and elects to use, the de minimis indirect cost rate
           described in the Part 200 Uniform Requirements, as set out at 2 C.F.R. 200.414(f).

   An applicant with a current (unexpired) federally approved indirect cost rate is to attach a
   copy of the indirect cost rate agreement to the application. An applicant that does not have a
   current federally approved rate may request one through its cognizant federal agency, which
   will review all documentation and approve a rate for the applicant entity, or, if the applicant’s
   accounting system permits, applicants may propose to allocate costs in the direct cost
   categories.

   For assistance with identifying the appropriate cognizant federal agency for indirect costs,
   contact the Office of the Chief Financial Officer Customer Service Center at 800–458–0786
   or at ask.ocfo@usdoj.gov. If DOJ is the cognizant federal agency, applicants may obtain
   information needed to submit an indirect cost rate proposal at
   https://www.ojp.gov/funding/Apply/Resources/IndirectCosts.pdf.

   Certain OJP recipients have the option of electing to use the de minimis indirect cost rate.
   An applicant that is eligible to use the de minimis rate and that wishes to use the de minimis
   rate should attach written documentation to the application that advises OJP of both (1) the
   applicant’s eligibility to use the de minimis rate and (2) its election to do so. If an eligible
   applicant elects the de minimis rate, costs must be consistently charged as either indirect or
   direct costs, but may not be double charged or inconsistently charged as both. The de
   minimis rate may no longer be used once an approved federally negotiated indirect cost rate
   is in place. (No entity that ever has had a federally approved negotiated indirect cost rate is
   eligible to use the de minimis rate.) For the “de minimis” rate requirements (including
   information on eligibility to elect to use the rate), see the Part 200 Uniform Requirements, as
   set out at 2 C.F.R. 200.414(f).



6. Tribal Authorizing Resolution (if applicable)


                                                                                                    26
                                                                               OJJDP-2018-13845
          Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 28 of 63



   A tribe, tribal organization, or third party that proposes to provide direct services or
   assistance to residents on tribal lands should include in its application a resolution, letter,
   affidavit, or other documentation, as appropriate, that demonstrates (as a legal matter) that
   the applicant has the requisite authorization from the tribe(s) to implement the proposed
   project on tribal lands. In those instances when an organization or consortium of tribes
   applies for an award on behalf of a tribe or multiple specific tribes, the application should
   include appropriate legal documentation, as described above, from all tribes that would
   receive services or assistance under the award. A consortium of tribes for which existing
   consortium bylaws allow action without support from all tribes in the consortium (i.e., without
   an authorizing resolution or comparable legal documentation from each tribal governing
   body) may submit, instead, a copy of its consortium bylaws with the application.

   An applicant unable to submit an application that includes a fully-executed (i.e., signed)
   copy of legal appropriate documentation, as described above, consistent with the applicable
   tribe’s governance structure, should, at a minimum, submit an unsigned, draft version of
   such legal documentation as part of its application (except for cases in which, with respect
   to a tribal consortium applicant, consortium bylaws allow action without the support of all
   consortium member tribes). If selected for funding, OJP will make use of and access to
   award funds contingent on receipt of the fully-executed legal documentation.

7. Financial Management and System of Internal Controls Questionnaire (including
   applicant disclosure of high-risk status)

   Every OJP applicant (other than an individual applying in his or her personal capacity) is
   required to download, complete, and submit the OJP Financial Management and System of
   Internal Controls Questionnaire (questionnaire) at
   https://ojp.gov/funding/Apply/Resources/FinancialCapability.pdf as part of its application.
   The questionnaire helps OJP assess the financial management and internal control
   systems, and the associated potential risks of an applicant as part of the preaward risk
   assessment process.

   The questionnaire should only be completed by financial staff most familiar with the
   applicant's systems, policies, and procedures in order to ensure that the correct responses
   are recorded and submitted to OJP. The responses on the questionnaire directly impact the
   preaward risk assessment and should accurately reflect the applicant’s financial
   management and internal controls system at the time of the application. The preaward risk
   assessment is only one of multiple factors and criteria used in determining funding.
   However, a preaward risk assessment that indicates that an applicant poses a higher risk to
   OJP may affect the funding decision and/or result in additional reporting requirements,
   monitoring, special conditions, withholding of award funds, or other additional award
   requirements.

   Among other things, the form requires each applicant to disclose whether it currently is
   designated “high risk” by a federal grant-making agency outside of DOJ. For purposes of
   this disclosure, high risk includes any status under which a federal awarding agency
   provides additional oversight due to the applicant’s past performance, or other programmatic
   or financial concerns with the applicant. If an applicant is designated high risk by another
   federal awarding agency, the applicant must provide the following information:

           The federal awarding agency that currently designates the applicant high risk.
                                                                                                 27
                                                                              OJJDP-2018-13845
            Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 29 of 63



             The date the applicant was designated high risk.
             The high-risk point of contact at that federal awarding agency (name, phone number,
              and email address).
             The reasons for the high-risk status, as set out by the federal awarding agency.

    OJP seeks this information to help ensure appropriate federal oversight of OJP awards. An
    applicant that is considered “high risk” by another federal awarding agency is not
    automatically disqualified from receiving an OJP award. OJP may, however, consider the
    information in award decisions, and may impose additional OJP oversight of any award
    under this solicitation (including through the conditions that accompany the award
    document).

8. Disclosure of Lobbying Activities

    Each applicant must complete and submit this information. An applicant that expends any
    funds for lobbying activities is to provide all of the information requested on the form
    Disclosure of Lobbying Activities (SF-LLL) at
    https://ojp.gov/funding/Apply/Resources/Disclosure.pdf. An applicant that does not expend
    any funds for lobbying activities is to enter “N/A” in the text boxes for item 10 (“a. Name and
    Address of Lobbying Registrant” and “b. Individuals Performing Services”).

9. Certification of Compliance by the Chief Legal Officer of the Applicant Agency or
   Jurisdiction24

    To the extent that the applicant is either a state or a local government entity, then the chief
    legal officer of that applicant (e.g., the Attorney General of the State) is to carefully review
    the certifications attached as Appendices D and E to this solicitation. If the chief legal officer
    determines that he or she may execute the certifications, the applicant is to submit the
    certifications as part of its application. (Note: this requirement does not apply to tribal
    governments.)

    As discussed further below, an applicant that is either a state or local government will be
    unable to make a valid award acceptance of an FY 2018 award under this solicitation unless
    and until a properly-executed certification by its chief legal officer is received by OJP on or
    before the day the applicant submits an executed award.

10. Additional Attachments

    Applicants should submit the following information, as stipulated in the cited pages, as
    attachments to their applications. While the materials listed below are not assigned specific
    point values, peer reviewers will, as appropriate, consider these items when rating
    applications. For example, reviewers will consider résumés and/or letters of support/

24
   The certifications found in Appendices D and E and the responses to the questions regarding
Communication with the Department of Homeland Security (DHS) and/or Immigration and Customs
Enforcement (ICE) (Appendix C) are not required where the selected applicant or any selected
subrecipient is either a tribal government/organization, a non-profit organization, or a private institution of
higher education. If the selected applicant or any selected subrecipient is a public institution of higher
education, contact the NCJRS Response Center (see “Contact Information,” page 2) for additional
guidance concerning compliance with the identified federal laws.
                                                                                                             28
                                                                                         OJJDP-2018-13845
     Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 30 of 63



memoranda of understanding when assessing “capabilities/competencies.” Peer reviewers
will not consider any additional information that the applicant submits other than that
specified below.

a) Information regarding Communication with the Department of Homeland Security
   (DHS) and/or Immigration and Customs Enforcement (ICE).

   Each applicant must provide responses to the following questions as an attachment to
   the application:

   1. Does your jurisdiction have any laws, policies, or practices related to whether, when,
      or how employees may communicate with DHS or ICE?
   2. Is your jurisdiction subject to any laws from a superior political entity (e.g., a state law
      that binds a city) that meet the description in question 1?
   3. If yes to either:
           o Please provide a copy of each law or policy;
           o Please describe each practice; and
           o Please explain how the law, policy, or practice complies with section 1373

   See Appendix C for a template that applicants may use to prepare this attachment.

b) Applicant Disclosure of Pending Applications
   Each applicant is to disclose whether it has (or is proposed as a subrecipient under) any
   pending applications for federally funded grants or cooperative agreements that (1)
   include requests for funding to support the same project being proposed in the
   application under this solicitation and (2) would cover any identical cost items outlined in
   the budget submitted to OJP as part of the application under this solicitation. The
   applicant is to disclose applications made directly to federal awarding agencies, and also
   applications for subawards of federal funds (e.g., applications to state agencies that will
   subaward (“subgrant”) federal funds).

   OJP seeks this information to help avoid inappropriate duplication of funding. Leveraging
   multiple funding sources in a complementary manner to implement comprehensive
   programs or projects is encouraged and is not seen as inappropriate duplication.

   Each applicant that has one or more pending applications as described above is to
   provide the following information about pending applications submitted within the last 12
   months:

          The federal or state funding agency.
          The solicitation name/project name.
          The point of contact information at the applicable federal or state funding agency.



   Federal or State        Solicitation             Name/Phone/Email for Point of Contact
   Funding Agency          Name/Project             at Federal or State Funding Agency


                                        SAMPLE
                           Name


                                                                                               29
                                                                            OJJDP-2018-13845
      Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 31 of 63



     DOJ/Office of           COPS Hiring              Jane Doe, 202/000-0000;
     Community Oriented      Program                  jane.doe@usdoj.gov
     Policing Services
     (COPS)
     Health and Human        Drug-Free                John Doe, 202/000-0000;
     Services/Substance      Communities              john.doe@hhs.gov
     Abuse and Mental        Mentoring Program/
     Health Services         North County Youth
     Administration          Mentoring Program



     Each applicant should include the table as a separate attachment to its application. The
     file should be named “Disclosure of Pending Applications.” The applicant’s legal name
     on the application must match the entity named on the disclosure of pending
     applications statement.

     Any applicant that does not have any pending applications as described above is to
     submit, as a separate attachment, a statement to this effect: “[Applicant Name on SF-
     424] does not have (and is not proposed as a subrecipient under) any pending
     applications submitted within the last 12 months for federally funded grants or
     cooperative agreements (or for subawards under federal grants or cooperative
     agreements) that request funding to support the same project being proposed in this
     application to OJP and that would cover any identical cost items outlined in the budget
     submitted as part of this application.”

c) Logic model (see page 21).

d) Timeline or milestone chart (see page 21).

e) Résumés of all key personnel.

f)   Job descriptions outlining roles and responsibilities for all key positions.

g) Letters of support/memoranda of understanding from partner organizations (see page
   22).

h) Evidence of history and organizational readiness to lead collaborative, communitywide
   strategic efforts consistent with the size and scope of this project, either as an appendix
   or in the Capabilities and Competencies section (see page 21).

i)   Geographical map of targeted areas with ZIP Codes (see page 18).




                                                                                                 30
                                                                              OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 32 of 63



How To Apply

Applicants must register in and submit applications through Grants.gov, a primary source to find
federal funding opportunities and apply for funding. Find complete instructions on how to
register and submit an application at https://www.grants.gov/web/grants/support.html.
Applicants that experience technical difficulties during this process should call the Grants.gov
Customer Support Hotline at 800–518–4726 or 606–545–5035, which operates 24 hours a day,
7 days a week, except on federal holidays.

Important Grants.gov update. Grants.gov has updated its application tool. The legacy PDF
application package was retired on December 31, 2017. Grants.gov Workspace is now the
standard application method for applying for grants. OJP applicants should familiarize
themselves with the Workspace option now. For complete information and instructions on using
Workspace (and other changes), go to the Workspace Overview page at
https://www.grants.gov/web/grants/applicants/workspace-overview.html.

Registering with Grants.gov is a one-time process; however, processing delays may occur,
and it can take several weeks for first-time registrants to receive confirmation of registration
and a user password. OJP encourages applicants to register several weeks before the
application submission deadline. In addition, OJP urges applicants to submit applications at
least 72 hours prior to the application due date to allow time for the applicant to receive
validation messages or rejection notifications from Grants.gov, and to correct in a timely fashion
any problems that may have caused a rejection notification.

OJP strongly encourages all prospective applicants to sign up for Grants.gov email notifications
regarding this solicitation at https://www.grants.gov/web/grants/manage-subscriptions.html. If
this solicitation is cancelled or modified, individuals who sign up with Grants.gov for updates will
be automatically notified.

Browser Information: Grants.gov was built to be compatible with Internet Explorer. For
technical assistance with Google Chrome or another browser, contact Grants.gov Customer
Support.

Note on Attachments: Grants.gov has two categories of files for attachments: “mandatory” and
“optional.” OJP receives all files attached in both categories. Attachments are also labeled to
describe the file being attached (e.g., Project Narrative, Budget Narrative, Other). Applicants
should ensure that all required documents are attached in the correct Grants.gov category and
are labeled correctly. Do not embed “mandatory” attachments within another file.

Note on File Names and File Types: Grants.gov only permits the use of certain specific
characters in the file names of attachments. Valid file names may include only the characters
shown in the table below. Grants.gov rejects any application that includes an attachment(s) with
a file name that contains any characters not shown in the table below. Grants.gov forwards
successfully submitted applications to the OJP Grants Management System (GMS).

    Characters
 Upper case (A – Z)
 Lower case (a – z)
 Underscore (__)

                                                                                                   31
                                                                                OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 33 of 63

                                Special Characters        Special Characters         Special Characters
                                Parenthesis ( )           Curly braces { }           Square brackets [ ]
                                Ampersand (&)*            Tilde (~)                  Exclamation point (!)
     Characters
                                Comma ( , )               Semicolon ( ; )            Apostrophe ( ‘ )
 Hyphen ( - )
                                At sign (@)               Number sign (#)            Dollar sign ($)
 Space
                                Percent sign (%)          Plus sign (+)              Equal sign (=)
 Period (.)

*When using the ampersand (&) in XML, applicants must use the “&amp;” format.

GMS does not accept executable file types as application attachments. These disallowed
file types include, but are not limited to, the following extensions: “.com,” “.bat,” “.exe,” “.vbs,”
“.cfg,” “.dat,” “.db,” “.dbf,” “.dll,” “.ini,” “.log,” “.ora,” “.sys,” and “.zip.” GMS may reject applications
with files that use these extensions. It is important to allow time to change the type of file(s) if
the application is rejected.

All applicants are required to complete the following steps:

Unique Entity Identifier (DUNS Number) and System for Award Management
Every applicant entity must comply with all applicable SAM and unique entity identifier
(currently, a DUNS number) requirements. SAM is the repository for certain standard
information about federal financial assistance applicants, recipients, and subrecipients. A DUNS
number is a unique nine-digit identification number provided by the commercial company Dun
and Bradstreet. More detailed information about SAM and the DUNS number is in the numbered
sections below.

If an applicant entity has not fully complied with the applicable SAM and unique identifier
requirements by the time OJP makes award decisions, OJP may determine that the applicant is
not qualified to receive an award and may use that determination as a basis for making the
award to a different applicant.

Registration and Submission Steps

 1. Acquire a unique entity identifier (currently, a DUNS number). In general, the Office of
    Management and Budget requires every applicant for a federal award (other than an
    individual) to include a "unique entity identifier" in each application, including an application
    for a supplemental award. Currently, a DUNS number is the required unique entity
    identifier.

    This unique entity identifier is used for tracking purposes, and to validate address and point
    of contact information for applicants, recipients, and subrecipients. It will be used throughout
    the life cycle of an OJP award. Obtaining a DUNS number is a free, one-time activity. Call
    Dun and Bradstreet at 866–705–5711 to obtain a DUNS number or apply online at
    http://www.dnb.com/. A DUNS number is usually received within 2 business days.

 2. Acquire or maintain registration with SAM. Any applicant for an OJP award creating a
    new entity registration (or updating or renewing a registration) in SAM.gov must submit an
    original, signed notarized letter appointing the authorized Entity Administrator within thirty
    (30) days of the registration activation. Notarized letters must be submitted via U.S.
    Postal Service Mail. Read the Alert at www.sam.gov to learn more about what is required
    in the notarized letter, and read the Frequently Asked Questions (FAQs) at
    www.gsa.gov/samupdate to learn more about this process change. All applicants for OJP
    awards (other than individuals) must maintain current registrations in the SAM database.
                                                                                                   32
                                                                                       OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 34 of 63



    Applicants will need the authorizing official of the organization and an Employer
    Identification Number (EIN). Information about SAM registration procedures can be
    accessed at www.sam.gov.

    An application cannot be successfully submitted in Grants.gov until Grants.gov receives the
    SAM registration information. Once the SAM registration/renewal is complete, the
    information transfer from SAM to Grants.gov can take as long as 48 hours. OJP
    recommends that the applicant register or renew registration with SAM as early as
    possible.

3. Acquire an Authorized Organization Representative (AOR) and a Grants.gov
   username and password. Complete the AOR profile on Grants.gov and create a
   username and password. An applicant entity’s "unique entity identifier" (DUNS number)
   must be used to complete this step. For more information about the registration process for
   organizations and other entities, go to
   https://www.grants.gov/web/grants/applicants/organization-registration.html.

4. Acquire confirmation for the AOR from the E-Business Point of Contact (E-Biz POC).
   The E-Biz POC at the applicant organization must log into Grants.gov to confirm the
   applicant organization’s AOR. The E-Biz POC will need the Marketing Partner Identification
   Number (MPIN) password obtained when registering with SAM to complete this step. Note
   that an organization can have more than one AOR.

5. Search for the funding opportunity on Grants.gov. Use the following identifying
   information when searching for the funding opportunity on Grants.gov. The Catalog of
   Federal Domestic Assistance (CFDA) numbers for this solicitation are 16.544, titled “Youth
   Gang Prevention,” and 16.123, titled “Community-Based Violence Prevention Program.” The
   funding opportunity number is OJJDP-2018-13845.

6. Access funding opportunity and application package from Grants.gov. Select “Apply
   for Grants” under the “Applicants” column. Enter your email address to be notified of any
   changes to the opportunity package before the closing date. Click the Workspace icon to
   use Grants.gov Workspace.

7. Submit a valid application consistent with this solicitation by following the directions
   in Grants.gov. Within 24–48 hours after submitting the electronic application, the applicant
   should receive two notifications from Grants.gov. The first will confirm the receipt of the
   application. The second will state whether the application has been validated and
   successfully submitted, or whether it has been rejected due to errors, with an explanation. It
   is possible to first receive a message indicating that the application is received, and then
   receive a rejection notice a few minutes or hours later. Submitting an application well ahead
   of the deadline provides time to correct the problem(s) that caused the rejection.
   Important: OJP urges each applicant to submit its application at least 72 hours prior to
   the application due date, to allow time to receive validation messages or rejection
   notifications from Grants.gov, and to correct in a timely fashion any problems that may
   have caused a rejection notification. Applications must be successfully submitted through
   Grants.gov by 11:59 p.m. ET on October 04, 2018.

Go to https://www.grants.gov/web/grants/applicants/organization-registration.html for further
details on DUNS numbers, SAM, and Grants.gov registration steps and timeframes.
                                                                                                33
                                                                             OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 35 of 63




Note: Application Versions
If an applicant submits multiple versions of the same application, OJP will review only the most
recent system-validated version submitted.

Experiencing Unforeseen Grants.gov Technical Issues

An applicant that experiences unforeseen Grants.gov technical issues beyond its control that
prevent it from submitting its application by the deadline must contact the Grants.gov Customer
Support Hotline at https://www.grants.gov/web/grants/support.html or the SAM Help Desk
(Federal Service Desk) at https://www.fsd.gov/fsd-gov/home.do to report the technical issue and
receive a tracking number. The applicant must email the Response Center at grants@ncjrs.gov
within 24 hours after the application deadline to request approval to submit its application
after the deadline. The applicant's email must describe the technical difficulties and must
include a timeline of the applicant’s submission efforts, the complete grant application, the
applicant’s DUNS number, and any Grants.gov Help Desk or SAM tracking number(s).

Note: OJP does not automatically approve requests to submit a late application. After
OJP reviews the applicant's request, and contacts the Grants.gov or SAM Help Desk to verify
the reported technical issues, OJP will inform the applicant whether the request to submit a late
application has been approved or denied. If OJP determines that the untimely application
submission was due to the applicant's failure to follow all required procedures, OJP will deny the
applicant’s request to submit its application.

The following conditions generally are insufficient to justify late submissions:

      Failure to register in SAM or Grants.gov in sufficient time. (SAM registration and renewal
       can take as long as 10 business days to complete. The information transfer from SAM to
       Grants.gov can take up to 48 hours.)
      Failure to follow Grants.gov instructions on how to register and apply as posted on its
       website.
      Failure to follow each instruction in the OJP solicitation.
      Technical issues with the applicant’s computer or information technology environment,
       such as issues with firewalls or browser incompatibility.

Notifications regarding known technical problems with Grants.gov, if any, are posted at
the top of the OJP Funding Resource Center at https://ojp.gov/funding/index.htm.

E. Application Review Information
Review Criteria

Applications that meet basic minimum requirements will be evaluated by peer reviewers using
the following review criteria.

   1. Description of the Issue (15%)
   2. Goals, Objectives, and Performance Measures (5%)
   3. Project Design and Implementation (40%)


                                                                                                      34
                                                                                   OJJDP-2018-13845
             Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 36 of 63



    4. Capabilities and Competencies (35%): Applicants must demonstrate coordination with
       their USAO district PSN team in their submission
    5. Budget (5%): complete, cost effective, and allowable (e.g., reasonable, allocable, and
       necessary for project activities). Budget narratives should demonstrate generally how
       applicants will maximize cost effectiveness of grant expenditures. Budget narratives
       should demonstrate cost effectiveness in relation to potential alternatives and the goals
       of the project.25

See What an Application Should Include, page 16, for the criteria that the peer reviewers will
use to evaluate applications. Please refer to the priority consideration for projects that work
effectively with DHS/ICE, see page 10.

Review Process

OJP is committed to ensuring a fair and open process for making awards. OJJDP reviews the
application to make sure that the information presented is reasonable, understandable,
measurable, and achievable, as well as consistent with the solicitation.

Peer reviewers will review the applications submitted under this solicitation that meet basic
minimum requirements. For purposes of assessing whether an application meets basic
minimum requirements and should proceed to further consideration, OJP screens applications
for compliance with those requirements. Although specific requirements may vary, the following
are common requirements applicable to all solicitations for funding under OJP programs:

              The application must be submitted by an eligible type of applicant.
              The application must request funding within programmatic funding constraints (if
               applicable).
              The application must be responsive to the scope of the solicitation.
              The application must include all items designated as critical elements.
              The applicant must not be identified in SAM as excluded from receiving federal
               awards.

For a list of the critical elements for this solicitation, see “What an Application Should Include”
under Section D. Application and Submission Information.

Peer review panels will evaluate, score, and rate applications that meet basic minimum
requirements. OJJDP may use internal peer reviewers, external peer reviewers, or a
combination, to assess applications on technical merit using the solicitation’s review criteria. An
external peer reviewer is an expert in the subject matter of a given solicitation who is not a
current DOJ employee. An internal reviewer is a current DOJ employee who is well-versed or
has expertise in the subject matter of this solicitation. Peer reviewers’ ratings and any resulting
recommendations are advisory only, although reviewer views are considered carefully. Other
important considerations for OJJDP include geographic diversity, strategic priorities, and
available funding, as well as the extent to which the budget detail worksheet and budget
narrative accurately explain project costs that are reasonable, necessary, and otherwise
allowable under federal law and applicable federal cost principles.

25 Generally speaking, a reasonable cost is a cost that, in its nature or amount, does not exceed that which would be

incurred by a prudent person under the circumstances prevailing at the time the decision was made to incur the
costs.
                                                                                                                   35
                                                                                              OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 37 of 63




Pursuant to the Part 200 Uniform Requirements, before award decisions are made, OJP also
reviews information related to the degree of risk posed by the applicant. Among other things to
help assess whether an applicant that has one or more prior federal awards has a satisfactory
record with respect to performance, integrity, and business ethics, OJP checks whether the
applicant is listed in SAM as excluded from receiving a federal award.
In addition, if OJP anticipates that an award will exceed $150,000 in federal funds, OJP also
must review and consider any information about the applicant that appears in the nonpublic
segment of the integrity and performance system accessible through SAM (currently, the
Federal Awardee Performance and Integrity Information System (FAPIIS)).

Important note on FAPIIS: An applicant, at its option, may review and comment on any
information about itself that currently appears in FAPIIS and was entered by a federal awarding
agency. OJP will consider any such comments by the applicant, in addition to the other
information in FAPIIS, in its assessment of the risk posed by the applicant.

The evaluation of risks goes beyond information in SAM, however. OJP itself has in place a
framework for evaluating risks posed by applicants for competitive awards. OJP takes into
account information pertinent to matters such as—

   1. Applicant financial stability and fiscal integrity.
   2. Quality of the applicant’s management systems, and the applicant’s ability to meet
      prescribed management standards, including those outlined in the DOJ Grants Financial
      Guide.
   3. Applicant's history of performance under OJP and other DOJ awards (including
      compliance with reporting requirements and award conditions), as well as awards from
      other federal agencies.
   4. Reports and findings from audits of the applicant, including audits under the Part 200
      Uniform Requirements.
   5. Applicant's ability to comply with statutory and regulatory requirements, and to effectively
      implement other award requirements.

Absent explicit statutory authorization or written delegation of authority to the contrary, all final
award decisions will be made by the Assistant Attorney General, who may take into account not
only peer review ratings and OJJDP recommendations, but also other factors as indicated in
this section.

F. Federal Award Administration Information
Federal Award Notices

Award notifications will be made by March 29, 2019. OJP sends award notifications by email
through GMS to the individuals listed in the application as the point of contact and the
authorizing official (E-Biz POC and AOR). The email notification includes detailed instructions
on how to access and view the award documents, and steps to take in GMS to start the award
acceptance process. GMS automatically issues the notifications at 9 p.m. ET on the award date.

For each successful applicant, an individual with the necessary authority to bind the applicant
will be required to log in; execute a set of legal certifications and a set of legal assurances;
                                                                                                   36
                                                                                OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 38 of 63



designate a financial point of contact; thoroughly review the award, including all award
conditions; and sign and accept the award. The award acceptance process requires physical
signature of the award document by the authorized representative and the scanning and
submission of the fully executed award document to OJP.

NOTE: In order validly to accept an award under this program, an applicant must submit to
GMS the certifications by its chief legal officer regarding compliance with certain federal laws,
executed using the forms that appear in Appendices D and E. (The forms also may be
downloaded at the link listed below)
           https://ojp.gov/funding/Explore/SampleCertifications-8USC1373.htm

Unless the executed certification either— (1) is submitted to OJP together with the signed award
document, or (2) is uploaded in GMS no later than the day the signed award document is
submitted, OJP will reject as invalid any signed acceptance, until such time as the
certifications are submitted.

Administrative, National Policy, and Other Legal Requirements

If selected for funding, in addition to implementing the funded project consistent with the OJP-
approved application, the recipient must comply with all award conditions, as well as all
applicable requirements of federal statutes and regulations (including applicable requirements
referred to in the assurances and certifications executed in connection with award acceptance).
OJP strongly encourages prospective applicants to review information on post-award legal
requirements and common OJP award conditions prior to submitting an application.

Applicants should consult the “Overview of Legal Requirements Generally Applicable to OJP
Grants and Cooperative Agreements - FY 2018 Awards,” available in the OJP Funding
Resource Center at https://ojp.gov/funding/index.htm. In addition, applicants should examine the
following two legal documents, as each successful applicant must execute both documents
before it may receive any award funds. (An applicant is not required to submit these documents
as part of an application.)

      Certifications Regarding Lobbying; Debarment, Suspension and Other Responsibility
       Matters; and Drug-Free Workplace Requirements

      Certified Standard Assurances

The webpages accessible through the “Overview of Legal Requirements Generally Applicable to
OJP Grants and Cooperative Agreements - FY 2018 Awards” are intended to give applicants for
OJP awards a general overview of important statutes, regulations, and award conditions that
apply to many (or in some cases, all) OJP grants and cooperative agreements awarded in FY
2018. Individual OJP awards typically also will include additional award conditions. Those
additional conditions may relate to the particular statute, program, or solicitation under which the
award is made; to the substance of the funded application; to the recipient's performance under
other federal awards; to the recipient's legal status (e.g., as a for-profit entity); or to other
pertinent considerations.

As stated above, OJJDP expects that it will make any award under this solicitation in the form of
a cooperative agreement. Cooperative agreements include a condition in the award document

                                                                                                    37
                                                                               OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 39 of 63



that sets out the nature of the “substantial federal involvement” in carrying out the award and
program. Generally stated, under OJP cooperative agreement awards, responsibility for the
day-to-day conduct of the funded project rests with the recipient. OJP, however, may have
substantial involvement in matters such as substantive coordination of technical efforts and site
selection, as well as review and approval of project work plans, research designs, data
collection instruments, and major project-generated materials. In addition, OJP often indicates in
the award terms and conditions that it may redirect the project if necessary.

In addition to an award condition that sets out the nature of the anticipated “substantial federal
involvement” in the award, cooperative agreements awarded by OJP include an award condition
that requires specific reporting in connection with conferences, meetings, retreats, seminars,
symposia, training activities, or similar events funded under the award.

OJJDP's role will include the following tasks:

       Reviewing and approving major work plans, including changes to such plans, and key
        decisions pertaining to project operations.

       Reviewing and approving major project-generated documents and materials used to
        provide project services.

       Providing guidance in significant project planning meetings and participating in project-
        sponsored training events or conferences.

       Reviewing and approving key personnel changes.

Express Award Conditions
Individual FY 2018 awards made pursuant to this solicitation will, as appropriate and to the
extent consistent with law, include conditions that will require the recipient (and any
subrecipient) that accepts the award to do various things, with respect to the “program or
activity” that would receive federal financial assistance thereunder. Although the specific
terms of each of those conditions are what will govern the awards, included among such
conditions will be some that, generally speaking, will require the recipient (and any
subrecipient) that accepts the award to do some or all of the following:

   Not to violate 8 U.S.C. § 1373 (prohibiting restrictions on—
        (1) communication to/from the Department of Homeland Security (“DHS”) of information
        regarding the citizenship or immigration status of any individual; and
        (2) maintaining, or exchanging with any government entity, information regarding the
        immigration status of any individual).
   Not to violate 8 U.S.C. § 1644 (prohibiting restrictions on communication to/from DHS of
    information regarding the immigration status of an alien)

   Not to violate, or aid or abet any violation of,
    8 U.S.C. § 1324(a) (forbidding any “person,” in “knowing or in reckless disregard of the fact
    that an alien has come to, entered, or remains in the United States in violation of law,” to
    “conceal, harbor, or shield from detection, or attempt[] to conceal, harbor, or shield from
    detection, such alien in any place, including any building or any means of transportation” or to
    “engage in any conspiracy to commit any of the preceding acts … “or aid or abet the
                                                                                                  38
                                                                               OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 40 of 63



    commission of any of the preceding acts”)

   Not to impede the exercise of the authority of the federal government under 8 U.S.C. §
    1226(a) & (c) (authorizing arrest and detention of certain aliens and providing that the federal
    government “shall take into custody” certain criminal aliens “when the alien is released”) or 8
    U.S.C. § 1231 (relating to removal from the United States of aliens after detention/confinement
    at the federal, state, and local level), specifically by requiring such recipients to provide (where
    feasible) at least 48 hours’ advance notice to DHS regarding the scheduled release date and
    time of an alien in the recipient’s custody when DHS requests such notice in order to take
    custody of the alien pursuant to the Immigration and Nationality Act. (Note: This condition will
    apply only with respect to alien adult detainees and only in jurisdictions where law
    enforcement is assisting in implementing this program.)

   Not to impede the exercise by DHS agents, “anywhere in or outside the United States” (8
    C.F.R. § 287.5(a)(1)), of their authority under 8 U.S.C. § 1357(a)(1) to “interrogate any alien or
    person believed to be an alien as to his right to be or to remain in the United States,”
    specifically by requiring such recipients to permit DHS agents to have access to any
    correctional facility in order to meet with an alien (or an individual believed to be an alien) and
    inquire as to his right to be or remain in the United States.(Note: This condition will apply only
    with respect to alien adult detainees and only in jurisdictions where law enforcement is
    assisting in implementing this program.)

General Information About Post-Federal Award Reporting Requirements

In addition to the deliverables described in Section A. Program Description, any recipient of an
award under this solicitation will be required to submit the following reports and data.

Required reports. Recipients typically must submit quarterly financial reports, semi-annual
progress reports, final financial and progress reports, and, if applicable, an annual audit report in
accordance with the Part 200 Uniform Requirements or specific award conditions. Future
awards and fund drawdowns may be withheld if reports are delinquent. (In appropriate cases,
OJP may require additional reports.)

Awards that exceed $500,000 will include an additional condition that, under specific
circumstances, will require the recipient to report (to FAPIIS) information on civil, criminal, and
administrative proceedings connected with (or connected to the performance of) either the OJP
award or any other grant, cooperative agreement, or procurement contract from the federal
government. Additional information on this reporting requirement appears in the text of the
award condition posted on the OJP webpage at https://ojp.gov/funding/FAPIIS.htm.

Data on performance measures. In addition to required reports, each award recipient also must
provide data that measure the results of the work done under the award. To demonstrate
program progress and success, as well as to assist DOJ in fulfilling its responsibilities under the
Government Performance and Results Act of 1993 (GPRA), Public Law 103–62, and the GPRA
Modernization Act of 2010, Public Law 111–352, OJP will require any award recipient, post
award, to provide performance data as part of regular progress reporting. Successful applicants
will be required to access OJP’s performance measurement page at www.ojp.gov/performance
for an overview of performance measurement activities at OJP. Performance measures for this
program are listed as Appendix A.

                                                                                                    39
                                                                                 OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 41 of 63



G. Federal Awarding Agency Contact(s)
For OJP contact(s), see the title page.

For contact information for Grants.gov, see the title page.

H. Other Information
Freedom of Information Act and Privacy Act (5 U.S.C. 552 and 5 U.S.C. 552a)

All applications submitted to OJP (including all attachments to applications) are subject to the
federal Freedom of Information Act (FOIA) and to the Privacy Act. By law, DOJ may withhold
information that is responsive to a request pursuant to FOIA if DOJ determines that the
responsive information either is protected under the Privacy Act or falls within the scope of one
of nine statutory exemptions under FOIA. DOJ cannot agree in advance of a request pursuant
to FOIA not to release some or all portions of an application.

In its review of records that are responsive to a FOIA request, OJP will withhold information in
those records that plainly falls within the scope of the Privacy Act or one of the statutory
exemptions under FOIA. (Some examples include certain types of information in budgets, and
names and contact information for project staff other than certain key personnel.) In appropriate
circumstances, OJP will request the views of the applicant/recipient that submitted a responsive
document.

For example, if OJP receives a request pursuant to FOIA for an application submitted by a
nonprofit or for-profit organization or an institution of higher education, or for an application that
involves research, OJP typically will contact the applicant/recipient that submitted the
application and ask it to identify—quite precisely—any particular information in the application
that the applicant/recipient believes falls under a FOIA exemption, the specific exemption it
believes applies, and why. After considering the submission by the applicant/recipient, OJP
makes an independent assessment regarding withholding information. OJP generally follows a
similar process for requests pursuant to FOIA for applications that may contain law-
enforcement-sensitive information.

Provide Feedback to OJP

To assist OJP in improving its application and award processes, OJP encourages applicants to
provide feedback on this solicitation, the application submission process, and/or the application
review process. Provide feedback to OJPSolicitationFeedback@usdoj.gov.

IMPORTANT: This email is for feedback and suggestions only. OJP does not reply from this
mailbox to messages it receives in this mailbox. Any prospective applicant that has specific
questions on any program or technical aspect of the solicitation must use the appropriate
telephone number or email listed on the front of this document to obtain information. These
contacts are provided to help ensure that prospective applicants can directly reach an individual
who can address specific questions in a timely manner.

If you are interested in being a reviewer for other OJP grant applications, email your résumé to
ojpprsupport@usdoj.gov. (Do not send your résumé to the OJP Solicitation Feedback email
                                                                                                     40
                                                                                  OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 42 of 63



account.) Note: Neither you nor anyone else from your organization or entity can be a peer
reviewer in a competition in which you or your organization/entity has submitted an application.




                                                                                                41
                                                                             OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 43 of 63



                           Appendix A: Performance Measures Table

Implementation Performance Measures


 Objective               Performance         Description                    Data Recipient Provides
                          Measure(s)

 To support the        Number of             Number of additional           Number of stakeholder
 strategic planning    stakeholders (task    stakeholders                   relationships built during
 and development of    force, coalitions,    (government agencies,          the reporting period.
 comprehensive,        agencies).            nonprofit organizations,
 community-based                             community groups, etc.)
 antigang and youth                          joining in violence
 violence strategies                         prevention efforts during
 that strengthen                             the reporting period.
 coordination of       Percent increase      Percent increase in            A. Number of new
 existing resources    in leveraged          resources leveraged            leveraged resources
 and activities that   resources (in-kind,   during the reporting           obtained during the
 support multiple      cash, staffing).      period. Leveraged              reporting period.
 complementary,                              resources include those        B. Total number of
 evidence-based                              that are matched by cash       leveraged resources
 programs to reduce                          or in-kind contributions       available during the
 gang and gun                                from additional sources.       reporting period.
 violence and the                                                           C. Percent (A/B).
 associated trauma     Number of             An MOU is an                   Number of MOUs
 to youth in the       memoranda of          interagency agreement          developed during the
 targeted              understanding         whose purpose is to            reporting period.
 communities.          (MOUs)                enable all parties to
                       developed during      facilitate the conduct of
                       the reporting         certain efforts of mutual
                       period.               interest (e.g., specifying
                                             the types of information to
                                             be shared, stating the
                                             terms of the agreement,
                                             and including the
                                             signatures of all parties to
                                             the agreement). Include
                                             all formal partnering or
                                             coordination agreements.
                                             Program records are the
                                             preferred data source.
                       Number of agency      Number of cross-program        Number of program/agency
                       policies or           or agency policies or          policies or procedures
                       procedures            procedures created,            created, amended, or
                       created, amended,     amended, or rescinded          rescinded.
                       or rescinded.         during the reporting
                                             period. A policy is a plan
                                             or specific course of
                                             action that guides the
                                             general goals and
                                             directives of programs
                                             and/or agencies. Include
                                             policies that are relevant
                                                                                                          42
                                                                                       OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 44 of 63



                                to the topic area of the
                                program or that affect
                                program operations.
                                Program records are the
                                preferred data source.
          Number of media       Total number of earned          Total number of media
          coverage              media coverage                  coverage episodes/events
          episodes/events.      episodes/events related         that occurred related to
                                to violence prevention          violence prevention
                                activities during the           activities during the
                                reporting period.               reporting period.
                                Examples include but are
                                not limited to op-ed
                                articles, letters,
                                interviews, events that
                                draw coverage (press
                                conferences), and
                                appearances on
                                broadcast news or issues
                                programs (television) and
                                radio, etc.
          Number of             Number of program               Number of participants
          participants          participants who received       trained during the reporting
          trained during the    formal training related to      period.
          reporting period.     violence prevention
                                during the reporting
                                period. Examples include
                                but are not limited to
                                training on risk, resiliency,
                                and protective factors;
                                trauma and its impact on
                                children, youth, and
                                families; and adolescent
                                development principles
                                and how to apply them.
          Percent of            Number and percent of           A. Total number of
          participants          program participants who        participants trained during
          trained who           reported an increase in         the reporting period.
          reported an           knowledge, skills, and/or       B. Of those trained, number
          increase in           abilities on one or more of     of participants who reported
          knowledge, skills,    the following subjects:         an increase in knowledge,
          and/or abilities      a. Risk, resiliency, and        skills, and/or abilities
          related to violence   protective factors.             related to violence
          prevention.           b. Trauma and its impact        prevention.
                                on children, youth, and         C. Percent (B/A).
                                families.
                                c. Adolescent
                                development principles
                                and how to apply them.
                                d. Strategies for violence
                                prevention.
                                e. Other training.
          The type of           Indicate the type of            Select training conducted:
          training conducted    training conducted during       risk, resiliency, and

                                                                                               43
                                                                           OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 45 of 63



                        during the            the reporting period.           protective factors; trauma
                        reporting period.     Choose all that apply.          and its impact on children,
                                                                              youth, and families;
                                                                              adolescent development
                                                                              principles and how to apply
                                                                              them; strategies for
                                                                              violence prevention
                                                                              training; other training.

Additional Implementation Performance Measures. The measures below represent required
direct service intervention measures in the Youth Violence module. They can be found on the
OJJDP website under the Tools and Performance Measures section on Violence Prevention.

                        Performance
 Objective               Measure(s)                 Description                Data Recipient Provides

 To support the      Number of program      An unduplicated count of the       A. Number of program
 implementation      youth served during    number of individual youth         youth carried over from the
 of                  the reporting          served by the program              previous reporting period.
 comprehensive,      period.                during the reporting period.       B. New admissions during
 community-                                 Definition of the number of        the reporting period.
 based antigang                             youth served for a reporting
 and youth                                  period is the number of
 violence                                   program youth carried over
 strategies and to                          from the previous reporting
 strengthen the                             period, plus new admissions
 coordination of                            during the reporting period.
 existing                                   Program records are the
 resources and                              preferred data source.
 activities that     Number and             Number and percent of              A. Number of programs
 support multiple    percent of             programs that implement an         implementing an evidence-
 complementary,      programs/initiatives   evidence-based program or          based program or practice
 evidence-based      employing              practice. Evidence-based           intervention model during
 programs to         evidence-based         programs and practices             the reporting period.
 reduce gang         programs or            include program models that        B. Total number of
 activity in         practices.             have been shown, through           implementing programs
 targeted                                   rigorous evaluation and            during the reporting
 communities.                               replication, to be effective at    period.
                                            preventing or reducing             C. Percent (A/B).
                                            juvenile delinquency or
                                            related risk factors, such as
                                            substance abuse. Model
                                            programs can come from
                                            many valid sources
                                            (Blueprints, OJJDP's Model
                                            Programs Guide, SAMHSA's
                                            Model Programs, State
                                            Model Program resources,
                                            etc.).




                                                                                                             44
                                                                                        OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 46 of 63



        Number and             Number and percent of             A. Number of youth served
        percent of youth       youth served with whom an         using an evidence-based
        with whom an           evidence-based model or           model or program during
        evidence-based         program was used.                 the reporting period.
        program or practice    Evidence-based models and         B. Total number of youth
        was used.              programs include those that       served during the reporting
                               have been shown, through          period.
                               rigorous evaluation and           C. Percent (A/B).
                               replication, to be effective at
                               preventing or reducing
                               juvenile delinquency or
                               related risk factors, such as
                               substance abuse. Model
                               programs can come from
                               many valid sources
                               (Blueprints for Violence
                               Prevention, OJJDP’s Model
                               Programs Guide, SAMHSA’s
                               Model Programs, etc.).
        Number and             Number and percent of             A. Total number of
        percent of program     participating program youth       program youth served.
        youth who offend       who were arrested or seen         B. Number of program
        during the reporting   at a juvenile court for a         youth tracked during the
        period (short and      delinquent offense during         reporting period or who
        long term).            the reporting period.             exited the program 6–12
                               Appropriate for any youth-        months ago and were
                               serving program. Official         tracked during the
                               records (police, juvenile         reporting period.
                               court) are the preferred data     C. Number of program
                               source. The number of youth       youth who had an arrest or
                               tracked should reflect the        delinquent offense during
                               number of program youth           the reporting period.
                               who are followed or               D. Number of program
                               monitored for arrests or          youth who were committed
                               offenses. Ideally this number     to a juvenile facility during
                               should be all youth served        the reporting period.
                               by the program during the         E. Number of program
                               reporting period.                 youth who were sentenced
                                                                 to adult prison during the
                               A youth may be “committed”
                                                                 reporting period.
                               to a juvenile facility any time
                                                                 F. Number of youth who
                               that he/she is held overnight.
                                                                 received another sentence
                               Certain jurisdictions refer to
                                                                 during the reporting
                               adjudications as
                                                                 period.
                               “sentences.”
                                                                 G. Percent offending
                               Other sentences may be            (C/B).
                               community-based sanctions,
                               such as community service,
                               probation, etc.




                                                                                                 45
                                                                           OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 47 of 63



                             Long term measures youth
                             who exited the program 6–
                             12 months ago and were
                             tracked during the reporting
                             period.
        Number and           Number and percent of            A. Total number of
        percent of program   participating program youth      program youth served
        youth who reoffend   who were arrested or seen        during the reporting
        (short and long      at a juvenile court for a new    period.
        term).               delinquent offense during        B. Number of program
                             the reporting period.            youth tracked during the
                             Appropriate for any youth-       reporting period or
                             serving program. Official        program youth who exited
                             records (police, juvenile        the program 6–12 months
                             court) are the preferred data    ago and were tracked
                             source.                          during the reporting
                                                              period.
                             The number of youth tracked
                                                              C. Of youth tracked,
                             should reflect the number of
                                                              number of program youth
                             program youth who are
                                                              who had a new arrest or
                             followed or monitored for
                                                              new delinquent offense
                             new arrests or offenses.
                                                              during the reporting
                             Ideally this number should
                                                              period.
                             be all youth served by the
                                                              D. Number of program
                             program during the reporting
                                                              youth who were
                             period.
                                                              recommitted to a juvenile
                             Certain jurisdictions refer to   facility during the reporting
                             adjudications as                 period.
                             “sentences.”                     E. Number of program
                                                              youth who were sentenced
                             Other sentences may be
                                                              to adult prison during the
                             community-based sanctions,
                                                              reporting period.
                             such as community service,
                                                              F. Number of youth who
                             probation, etc.
                                                              received another
                             Long term measures               sentence.
                             program youth who are            G. Percent recidivism
                             followed or monitored for        (C/B).
                             new arrests or offenses 6–
                             12 months after exiting the
                             program.
        Number and           Number and percent of            A. Number of program
        percent of youth     program youth with a new         youth served.
        with a gun-related   arrest or referral to juvenile   B. Number of program
        offense (short and   court during the reporting       youth tracked during the
        long term).          period as a result of an         reporting period or
                             offense involving,               program youth who exited
                             concerning, or resulting from    the program 6–12 months
                             the use or possession of a       ago and were tracked
                             gun (handgun, firearm, or        during the reporting
                             small arm).                      period.
                             Long term measures
                             program youth who exited
                             the program 6–12 months

                                                                                              46
                                                                        OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 48 of 63



                             ago and were tracked during      C. Of youth tracked, the
                             the reporting period.            number of program youth
                                                              who had a violent gun-
                                                              related arrest or delinquent
                                                              offense during the
                                                              reporting period.
                                                              D. Of youth tracked, the
                                                              number of program youth
                                                              who had a nonviolent gun-
                                                              related arrest or delinquent
                                                              offense during the
                                                              reporting period.
                                                              E. Number of program
                                                              youth who were committed
                                                              to a juvenile facility during
                                                              the reporting period.
                                                              F. Number of program
                                                              youth who were sentenced
                                                              to adult prison during the
                                                              reporting period.
                                                              G. Number of youth who
                                                              received another sentence
                                                              during the reporting
                                                              period.
                                                              H. Percent offending
                                                              ((C+D/B).
        Number and           Number and percent of            A. Total number of
        percent of program   program youth with a new         program youth served.
        youth who reoffend   arrest or referral to juvenile   B. Number of program
        with a gun-related   court during the reporting       youth tracked during the
        offense (short and   period as a result of an         reporting period and
        long term).          offense involving,               program youth who exited
                             concerning, or resulting from    the program 6–12 months
                             the use or possession of a       ago and were tracked
                             gun (handgun, firearm, or        during the reporting
                             small arm). Official records     period.
                             (police, juvenile court) are     C. Of youth tracked,
                             the preferred data source.       number of program youth
                             Violent crimes or violent        who had a new violent
                             offenses involve the use of      gun-related arrest or
                             force or injury to the body of   delinquent offense during
                             another person. Violent          the reporting period.
                             offenses include assault,        D. Of youth tracked,
                             assault causing bodily harm,     number of program youth
                             wounding, attempted              who had a new nonviolent
                             homicide, homicide,              gun-related arrest or
                             kidnapping, forcible             delinquent offense during
                             confinement, armed robbery,      the reporting period.
                             and all “hands-on” sexual        E. Number of program
                             offenses.                        youth who were
                             Nonviolent crimes are            recommitted to a juvenile
                             defined as property, drug,       facility during the reporting
                             and public order offenses        period.
                             that do not involve a threat
                             of harm or an actual attack
                                                                                              47
                                                                        OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 49 of 63



                              on a victim. Examples           F. Number of program
                              include selling drugs,          youth who were sentenced
                              stealing, damaging property,    to adult prison during the
                              joyriding, and disorderly       reporting period.
                              conduct.                        G. Number of youth who
                              Examples of nonviolent gun-     received another
                              related offenses include        sentence.
                              weapon possession, illegal       H. Percent recidivism
                              sale of guns, brandishing of    ((C+D)/B).
                              firearms, and use of a
                              weapon as threat.
                              Long term measures
                              program youth who exited
                              the program 6–12 months
                              ago and were tracked during
                              the reporting period.
        Number and            Number and percent of           A. Number of youth in
        percent of program    program youth who were          program.
        youth who are         harmed or adversely             B. Number of program
        victimized            affected by someone else’s      youth tracked during the
        (short and long       criminal actions during the     reporting period for
        term).                reporting period.               victimization or who exited
                              Victimization can be physical   the program 6–12 months
                              or psychological; it also       ago and were tracked
                              includes damage to youth’s      during the reporting period
                              property. Appropriate for any   for victimization.
                              youth-serving program.          C. Of youth tracked,
                              Official records (police,       number of program youth
                              juvenile court) are the         victimized during the
                              preferred data source.          reporting period.
                                                              D. Percent of youth
                              The number of youth tracked
                                                              victimized.
                              should reflect the number of
                              program youth who are
                              followed or monitored for
                              victimization. Ideally this
                              number should be all youth
                              served by the program
                              during the reporting period.
                              Long term measures youth
                              who exited the program 6–
                              12 months ago and were
                              tracked during the reporting
                              period for victimization.
        Number and            The revictimization measure     A. Number of program
        percent of program    counts the number of youth      youth who exited the
        youth who are         who experienced                 program 6–12 months ago
        revictimized (short   subsequent victimization.       and were tracked during
        and long term).       Victimization can be physical   the reporting period for
                              or psychological; it also       revictimization.
                              includes harm or adverse        B. Of youth tracked, the
                              effects to youth’s property.    number of program youth
                              The number of youth tracked     who were revictimized
                              should reflect the number of
                                                                                            48
                                                                       OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 50 of 63



                                program youth who are           during the reporting
                                followed or monitored for       period.
                                revictimization. Ideally this   C. Percent of youth
                                number should be all youth      revictimized.
                                served by the program
                                during the reporting period.

                                Long term reflects the
                                number of program youth
                                who are followed or
                                monitored for revictimization
                                6–12 months after exiting
                                the program.
        Number and              Number and percent of           A. Total number of
        percent of program      program youth who were          program youth served or
        youth who               harmed or adversely             youth who exited the
        experience a gun-       affected by someone else’s      program 6-12 months ago
        related victimization   criminal actions during the     and were tracked during
        (short and long         reporting period.               the reporting period for
        term).                  Victimization can be physical   victimization.
                                or psychological; it also       B. Number of program
                                includes damage to one’s        youth tracked during the
                                property. Appropriate for any   reporting period for
                                youth-serving program.          victimization.
                                Official records (police,       C. Of youth tracked, the
                                juvenile court) are the         number of program youth
                                preferred data source.          who experienced violent
                                Long term measures              gun-related victimization
                                program youth who exited        during the reporting
                                the program 6–12 months         period.
                                ago and were tracked during     D. Of youth tracked, the
                                the reporting period.           number of program youth
                                                                who experienced
                                                                nonviolent gun-related
                                                                victimization during the
                                                                reporting period.
                                                                E. Percent of youth
                                                                victimized by a gun-related
                                                                offense (short term)
                                                                ((C+D)/B).
        Number and              Number and percent of           A. Total number of
        percent of program      program youth who were          program youth served
        youth who               subsequently harmed or          during the reporting period
        experience a gun-       adversely affected by           or who exited the program
        related                 someone else’s gun-related      6-12 months ago and were
        revictimization         criminal actions during the     tracked during the
        (short and long         reporting period.               reporting period for
        term).                  Victimization can be physical   revictimization.
                                or psychological; it also       B. Number of program
                                includes damage to one’s        youth tracked during the
                                property. Appropriate for any   reporting period for
                                youth-serving program.          revictimization.
                                Official records (police,       C. Of youth tracked, the
                                                                number of program youth

                                                                                              49
                                                                         OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 51 of 63



                            juvenile court) are the         who experienced violent
                            preferred data source.          gun-related revictimization
                            Long term measures              during the reporting
                            program youth who exited        period.
                            the program 6–12 months         D. Of youth tracked, the
                            ago and were tracked during     number of program youth
                            the reporting period.           who experienced
                                                            nonviolent gun-related
                                                            revictimization during the
                                                            reporting period.
                                                            E. Percent of youth
                                                            revictimized by a gun-
                                                            related offense ((C+D)/B).
        Percent of youth    Number and percent of           A. Number of program
        who exhibit a       program youth who exhibited     youth served during the
        desired change in   a desired change in targeted    reporting period with the
        the targeted        behaviors during the            noted behavioral change.
        behavior.           reporting period and 6–12       B. Total number of youth
                            months after exiting the        receiving services for the
                            program. Selected targeted      targeted behavior during
                            behaviors include gang          the reporting period or who
                            resistance/involvement,         exited the program 6–12
                            education, or employment.       months ago who had the
                                                            noted behavioral change.
                            Self-report or staff ratings    C. Percent.
                            are the most likely data        Targeted behavior will
                            sources.                        depend on the program’s
                                                            goals, activities, and
                                                            targeted population.
        Percent decrease    Percent of program youth        A. Number of gang-related
        in gang-related     who had a new arrest or         incident arrests during the
        incident arrests.   referral to juvenile court as a reporting period.
                            result of a gang-related        B. Total number of arrests
                            offense.                        during the reporting
                            Gang-related offenses are       period.
                            those committed as a result     C. Percent of gang-related
                            of association with a gang,     arrests (A/B).
                            defined as a self-formed
                            group of three or more youth
                            with a name, an identity, and
                            an elevated level of
                            involvement in criminal
                            activity.
        Percent decrease    Number of gang-related A. Number of gang-related
        in gang-related     homicides of program         homicides during the reporting
        homicides.          youth and/or committed period.
                            by program youth             B. Total number of homicides
                            during the reporting         during the reporting period.
                            period.                      C. Percent of homicides that
                            Gang-related offenses        are gang-related (A/B).
                            are those committed as
                            a result of association
                            with a gang, defined as
                            a self-formed group of

                                                                                          50
                                                                      OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 52 of 63



                             three or more youth
                             with a name, an
                             identity, and an
                             elevated level of
                             involvement in criminal
                             activity.
        Percent decrease     Number of gang-related    A. Number of gang-related
        in gang-related      aggravated assaults       aggravated assaults during the
        aggravated           committed by or against   reporting period.
        assaults.            program youth during      B. Total number of aggravated
                             the reporting period.     assaults during the reporting
                             Gang-related offenses     period.
                             are those committed as    C. Percent of aggravated
                             a result of association   assaults that are gang-related
                             with a gang, defined as   (A/B).
                             a self-formed group of
                             three or more youth
                             with a name, an
                             identity, and an
                             elevated level of
                             involvement in criminal
                             activity.
        Percent decrease     Number of gang-related    A. Number of gang-related
        in gang-related      robberies committed by    robberies based on official
        robberies.           or against program        records during the reporting
                             youth during the          period.
                             reporting period.         B. Total number of robberies
                             Gang-related offenses     during the reporting period.
                             are those committed as    C. Percent of robberies that are
                             a result of association   gang-related (A/B).
                             with a gang, defined as
                             a self-formed group of
                             three or more youth
                             with a name, an
                             identity, and an
                             elevated level of
                             involvement in criminal
                             activity.
        Number of planning   Activities include        Number of gang-related
        activities           meetings held, needs      planning activities conducted
        conducted.           assessments               during the reporting period.
                             undertaken, and so on,
                             related to reducing
                             gang-related activity.




                                                                                          51
                                                                     OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 53 of 63



                             Appendix B: Applicable Federal Law

                  Certain relevant federal laws, as in effect on June 7, 2018
8 U.S.C. § 1373
Communication between government agencies and the Immigration and Naturalization
Service
(a) In general
   Notwithstanding any other provision of Federal, State, or local law, a Federal, State, or local
   government entity or official may not prohibit, or in any way restrict, any government entity or
   official from sending to, or receiving from, the Immigration and Naturalization Service
   information regarding the citizenship or immigration status, lawful or unlawful, of any
   individual.
(b) Additional authority of government entities
  Notwithstanding any other provision of Federal, State, or local law, no person or agency may
  prohibit, or in any way restrict, a Federal, State, or local government entity from doing any of
  the following with respect to information regarding the immigration status, lawful or unlawful,
  of any individual:
  (1) Sending such information to, or requesting or receiving such information from, the
      Immigration and Naturalization Service.
  (2) Maintaining such information.
  (3) Exchanging such information with any other Federal, State, or local government entity.
(c) Obligation to respond to inquiries
   The Immigration and Naturalization Service shall respond to an inquiry by a Federal, State, or
   local government agency, seeking to verify or ascertain the citizenship or immigration status
   of any individual within the jurisdiction of the agency for any purpose authorized by law, by
   providing the requested verification or status information.

8 U.S.C. § 1644
Communication between State and local government agencies and Immigration and
Naturalization Service

Notwithstanding any other provision of Federal, State, or local law, no State or local government
entity may be prohibited, or in any way restricted, from sending to or receiving from the
Immigration and Naturalization Service information regarding the immigration status, lawful or
unlawful, of an alien in the United States.




                                                                                                  52
                                                                               OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 54 of 63



8 U.S.C. § 1226(a) & (c)

Apprehension and detention of aliens

(a) Arrest, detention, and release
On a warrant issued by the Attorney General, an alien may be arrested and detained pending a
decision on whether the alien is to be removed from the United States. Except as provided in
subsection (c) and pending such decision, the Attorney General--
       (1) may continue to detain the arrested alien; and
       (2) may release the alien on--
               (A) bond of at least $1,500 with security approved by, and containing conditions
                    prescribed by, the Attorney General; or
               (B) conditional parole; but
       (3) may not provide the alien with work authorization (including an “employment
            authorized” endorsement or other appropriate work permit), unless the alien is
            lawfully admitted for permanent residence or otherwise would (without regard to
            removal proceedings) be provided such authorization.

***

(c) Detention of criminal aliens
     (1) Custody
     The Attorney General shall take into custody any alien who--
            (A) is inadmissible by reason of having committed any offense covered in section
                1182(a)(2) of this title,
            (B) is deportable by reason of having committed any offense covered in section
                1227(a)(2)(A)(ii), (A)(iii), (B), (C), or (D) of this title,
            (C) is deportable under section 1227(a)(2)(A)(i) of this title on the basis of an
                offense for which the alien has been sentence1 to a term of imprisonment of at
                least 1 year, or
            (D) is inadmissible under section 1182(a)(3)(B) of this title or deportable under
                section 1227(a)(4)(B) of this title,

      when the alien is released, without regard to whether the alien is released on parole,
      supervised release, or probation, and without regard to whether the alien may be arrested
      or imprisoned again for the same offense.

      (2) Release
      The Attorney General may release an alien described in paragraph (1) only if the Attorney
      General decides pursuant to section 3521 of Title 18 that release of the alien from custody
      is necessary to provide protection to a witness, a potential witness, a person cooperating
      with an investigation into major criminal activity, or an immediate family member or close
      associate of a witness, potential witness, or person cooperating with such an investigation,
      and the alien satisfies the Attorney General that the alien will not pose a danger to the
      safety of other persons or of property and is likely to appear for any scheduled proceeding.
      A decision relating to such release shall take place in accordance with a procedure that
      considers the severity of the offense committed by the alien.



                                                                                                 53
                                                                              OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 55 of 63



8 U.S.C. § 1231(a)(4)

(a) Detention, release, and removal of aliens ordered removed
***
  4) Aliens imprisoned, arrested, or on parole, supervised release, or probation
    (A) In general
      Except as provided in section 259(a) 1 of title 42 and paragraph (2),2 the Attorney
      General may not remove an alien who is sentenced to imprisonment until the alien is
      released from imprisonment. Parole, supervised release, probation, or possibility of
      arrest or further imprisonment is not a reason to defer removal.
    (B) Exception for removal of nonviolent offenders prior to completion of sentence of
      imprisonment
      The Attorney General is authorized to remove an alien in accordance with applicable
      procedures under this chapter before the alien has completed a sentence of
      imprisonment-
        i.  in the case of an alien in the custody of the Attorney General, if the Attorney
            General determines that (I) the alien is confined pursuant to a final conviction for a
            nonviolent offense (other than an offense related to smuggling or harboring of
            aliens or an offense described in section 1101(a)(43)(B), (C), (E), (I), or (L) of this
            title 3 and (II) the removal of the alien is appropriate and in the best interest of the
            United States; or
       ii.  in the case of an alien in the custody of a State (or a political subdivision of a
            State), if the chief State official exercising authority with respect to the
            incarceration of the alien determines that (I) the alien is confined pursuant to a
            final conviction for a nonviolent offense (other than an offense described in section
            1101(a)(43)(C) or (E) of this title), (II) the removal is appropriate and in the best
            interest of the State, and (III) submits a written request to the Attorney General
            that such alien be so removed.
    (C) Notice
      Any alien removed pursuant to this paragraph shall be notified of the penalties under the
      laws of the United States relating to the reentry of deported aliens, particularly the
      expanded penalties for aliens removed under subparagraph (B).
    (D) No private right
      No cause or claim may be asserted under this paragraph against any official of the
      United States or of any State to compel the release, removal, or consideration for
      release or removal of any alien.

8 U.S.C. § 1324(a)(1)
Bringing in and harboring certain aliens

(a) Criminal penalties
   (1)(A) Any person who—
           i.  knowing that a person is an alien, brings to or attempts to bring to the United
               States in any manner whatsoever such person at a place other than a designated
               port of entry or place other than as designated by the Commissioner, regardless
               of whether such alien has received prior official authorization to come to, enter,

                                                                                                  54
                                                                               OJJDP-2018-13845
         Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 56 of 63



                  or reside in the United States and regardless of any future official action which
                  may be taken with respect to such alien;
           ii.    knowing or in reckless disregard of the fact that an alien has come to, entered, or
                  remains in the United States in violation of law, transports, or moves or attempts
                  to transport or move such alien within the United States by means of
                  transportation or otherwise, in furtherance of such violation of law;
          iii.    knowing or in reckless disregard of the fact that an alien has come to, entered, or
                  remains in the United States in violation of law, conceals, harbors, or shields
                  from detection, or attempts to conceal, harbor, or shield from detection, such
                  alien in any place, including any building or any means of transportation;
          iv.     encourages or induces an alien to come to, enter, or reside in the United States,
                  knowing or in reckless disregard of the fact that such coming to, entry, or
                  residence is or will be in violation of law; or
           v.     (v)(I) engages in any conspiracy to commit any of the preceding acts, or
          vi.     (II) aids or abets the commission of any of the preceding acts, shall be punished
                  as provided in subparagraph (B).
     (B) A person who violates subparagraph (A) shall, for each alien in respect to whom such a
         violation occurs—
            I.    in the case of a violation of subparagraph (A)(i) or (v)(I) or in the case of a
                  violation of subparagraph (A)(ii), (iii), or (iv) in which the offense was done for the
                  purpose of commercial advantage or private financial gain, be fined under title
                  18, imprisoned not more than 10 years, or both;
           II.    in the case of a violation of subparagraph (A)(ii), (iii), (iv), or (v)(II), be fined under
                  title 18, imprisoned not more than 5 years, or both;
         III.     in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) during and in
                  relation to which the person causes serious bodily injury (as defined in section
                  1365 of title 18) to, or places in jeopardy the life of, any person, be fined under
                  title 18, imprisoned not more than 20 years, or both; and
         IV.      in the case of a violation of subparagraph (A)(i), (ii), (iii), (iv), or (v) resulting in the
                  death of any person, be punished by death or imprisoned for any term of years or
                  for life, fined under title 18, or both.
      (C) It is not a violation of clauses 1 (ii) or (iii) of subparagraph (A), or of clause (iv) of
           subparagraph (A) except where a person encourages or induces an alien to come to
           or enter the United States, for a religious denomination having a bona fide nonprofit,
           religious organization in the United States, or the agents or officers of such
           denomination or organization, to encourage, invite, call, allow, or enable an alien who
           is present in the United States to perform the vocation of a minister or missionary for
           the denomination or organization in the United States as a volunteer who is not
           compensated as an employee, notwithstanding the provision of room, board, travel,
           medical assistance, and other basic living expenses, provided the minister or
           missionary has been a member of the denomination for at least one year.

8 U.S.C. § 1357(a)
Powers of immigration officers and employees

(a) Any officer or employee of the Service authorized under regulations prescribed by the
Attorney General shall have power without warrant—
   (1) to interrogate any alien or person believed to be an alien as to his right to be or to remain
       in the United States;
                                                                                                            55
                                                                                        OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 57 of 63



  (2) to arrest any alien who in his presence or view is entering or attempting to enter the
      United States in violation of any law or regulation made in pursuance of law regulating the
      admission, exclusion, expulsion, or removal of aliens, or to arrest any alien in the United
      States, if he has reason to believe that the alien so arrested is in the United States in
      violation of any such law or regulation and is likely to escape before a warrant can be
      obtained for his arrest, but the alien arrested shall be taken without unnecessary delay for
      examination before an officer of the Service having authority to examine aliens as to their
      right to enter or remain in the United States;
  (3) within a reasonable distance from any external boundary of the United States, to board
      and search for aliens any vessel within the territorial waters of the United States and any
      railway car, aircraft, conveyance, or vehicle, and within a distance of twenty-five miles
      from any such external boundary to have access to private lands, but not dwellings, for
      the purpose of patrolling the border to prevent the illegal entry of aliens into the United
      States;
  (4) to make arrests for felonies which have been committed and which are cognizable under
      any law of the United States regulating the admission, exclusion, expulsion, or removal of
      aliens, if he has reason to believe that the person so arrested is guilty of such felony and
      if there is likelihood of the person escaping before a warrant can be obtained for his
      arrest, but the person arrested shall be taken without unnecessary delay before the
      nearest available officer empowered to commit persons charged with offenses against the
      laws of the United States; and
  (5) to make arrests-
  (6) for any offense against the United States, if the offense is committed in the officer's or
      employee's presence, or
  (7) for any felony cognizable under the laws of the United States, if the officer or employee
      has reasonable grounds to believe that the person to be arrested has committed or is
      committing such a felony,
  (8) if the officer or employee is performing duties relating to the enforcement of the
      immigration laws at the time of the arrest and if there is a likelihood of the person
      escaping before a warrant can be obtained for his arrest.

  Under regulations prescribed by the Attorney General, an officer or employee of the Service
  may carry a firearm and may execute and serve any order, warrant, subpoena, summons, or
  other process issued under the authority of the United States. The authority to make arrests
  under paragraph (5)(B) shall only be effective on and after the date on which the Attorney
  General publishes final regulations which (i) prescribe the categories of officers and
  employees of the Service who may use force (including deadly force) and the circumstances
  under which such force may be used, (ii) establish standards with respect to enforcement
  activities of the Service, (iii) require that any officer or employee of the Service is not
  authorized to make arrests under paragraph (5)(B) unless the officer or employee has
  received certification as having completed a training program which covers such arrests and
  standards described in clause (ii), and (iv) establish an expedited, internal review process for
  violations of such standards, which process is consistent with standard agency procedure
  regarding confidentiality of matters related to internal investigations.

8 U.S.C. § 1366(1) & (3)

Annual report on criminal aliens


                                                                                                 56
                                                                              OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 58 of 63



Not later than 12 months after September 30, 1996, and annually thereafter, the Attorney
General shall submit to the Committees on the Judiciary of the House of Representatives and of
the Senate a report detailing—
  (1) the number of illegal aliens incarcerated in Federal and State prisons for having committed
       felonies, stating the number incarcerated for each type of offense;
  ***
  (3) programs and plans underway in the Department of Justice to ensure the prompt removal
       from the United States of criminal aliens subject to removal;
  ***.




                                                                                                57
                                                                             OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 59 of 63



                      Appendix C: Federal Communication Information

Information regarding Communication with the Department of Homeland Security (DHS)
and/or Immigration and Customs Enforcement (ICE)

Each applicant must provide responses to the following questions as an attachment to the
application:


       1.    Does your jurisdiction have any laws, policies, or practices related to whether, when,
            or how employees may communicate with DHS or ICE?

       2. Is your jurisdiction subject to any laws from a superior political entity (e.g., a state law
          that binds a city) that meet the description in question 1?

       3. If yes to either:
               o Please provide a copy of each law or policy;
               o Please describe each practice; and
               o Please explain how the law, policy, or practice complies with section 1373.




                                                                                                   58
                                                                                OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 60 of 63



                 Appendix D: Certification Relating to
 8 U.S.C. § 1226(a) & (c), 1231(a)(4), 1324(a)(4), 1357(a), & 1366(1) & (3)




                                                                                     59
                                                                  OJJDP-2018-13845
Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 61 of 63



              Appendix E: Certification of Compliance




                                                                           60
                                                        OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 62 of 63



                              Appendix F: Application Checklist

    OJJDP FY 2018 Gang Suppression: A Law Enforcement and Prosecutorial
    Approach To Address Gang Recruitment of Unaccompanied Alien Children

This application checklist has been created as an aid in developing an application.

What an Applicant Should Do:

Prior to Registering in Grants.gov:
_____ Acquire a DUNS Number                                                (see page 32)
_____ Acquire or renew registration with SAM                               (see page 32)
To Register with Grants.gov:
_____ Acquire AOR and Grants.gov username/password                         (see page 33)
_____ Acquire AOR confirmation from the E-Biz POC                          (see page 33)
To Find Funding Opportunity:
_____ Search for the Funding Opportunity on Grants.gov                     (see page 33)
_____ Access Funding Opportunity and Application Package                   (see page 33)
_____ Sign up for Grants.gov email notifications (optional)                (see page 21)
_____ Read Important Notice: Applying for Grants in Grants.gov
_____ Read OJP policy and guidance on conference approval, planning, and reporting
        available at ojp.gov/financialguide/DOJ/PostawardRequirements/chapter3.10a.htm
                                                                           (see page 14)
After Application Submission, Receive Grants.gov Email Notifications That:
_____ (1) Application has been received
_____ (2) Application has either been successfully validated or rejected with errors
                                                                           (see page 34)
If No Grants.gov Receipt, and Validation or Error Notifications are Received:
_____ Contact Grants.gov and/or SAM regarding technical difficulties. Refer to the section:
        Experiencing Unforeseen Grants.gov Technical Issues                 (see page 34)
_____ Contact the Response Center at grants@ncjrs.gov to request to submit the application
        after the deadline because of unforeseen technical issues. Refer to the section:
        Experiencing Unforeseen Grants.gov Technical Issues                 (see page 34)

Overview of Post-Award Legal Requirements:

_____ Review the "Overview of Legal Requirements Generally Applicable to OJP Grants and
Cooperative Agreements - FY 2018 Awards" in the OJP Funding Resource Center at
https://ojp.gov/funding/index.htm.

Scope Requirement:

_____ The federal amount requested is within the allowable limit(s) of $1.2 million.

Eligibility Requirement: Refer to page 1 of the solicitation.

What an Application Should Include:

_____ Application for Federal Assistance (SF-424)                                  (see page 16)
_____ Intergovernmental Review                                                     (see page 16)
                                                                                              61
                                                                              OJJDP-2018-13845
        Case 1:19-cv-05483-RA Document 1-1 Filed 06/12/19 Page 63 of 63



_____ Project Abstract                                                          (see page 17)
_____ Program Narrative                                                         (see page 17)
       ___ Description of the Issue
       ___ Goals, Objectives, and Performance Measures
       ___ Project Design and Implementation
       ___ Capabilities and Competencies
_____ Budget Detail Worksheet                                                   (see page 23)
_____ Budget Narrative                                                          (see page 23)
_____ Indirect Cost Rate Agreement (if applicable)                              (see page 26)
_____ Tribal Authorizing Resolution (if applicable)                             (see page 27)
_____ Financial Management and System of Internal Controls Questionnaire        (see page 27)
_____ Disclosure of Lobbying Activities (SF-LLL)                                (see page 28)
_____Certifications of Compliance with Certain Federal Laws by Chief Legal Officer

_____ Additional Attachments                                                        (see page 28)
      _____Information regarding communication with DHS and/or ICE
      _____ Applicant Disclosure of Pending Applications
      _____ Logic model
      _____ Timeline or milestone chart
      _____ Résumés of all key personnel
      _____ Job descriptions outlining roles and responsibilities for all key positions
      _____ Letters of support/memoranda of understanding from partner organizations
      _____ Evidence of history and organizational readiness
      _____ Geographical map of targeted area(s)

_____ Request and Justification for Employee Compensation; Waiver (if applicable)
                                                                              (see page 14)




                                                                                                62
                                                                             OJJDP-2018-13845
